 

Exhibit 10.26

 

Execution Version

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

RXR 1330 OWNER LLC,

 

Landlord

TO

 

FUBOTV, INC.,

 

Tenant

 



 

 

Lease

 



 

 

Dated as of July __, 2016

 

 

 

 

Execution Version

 

Table of Contents

 

 

Page Number

ARTICLE 1 1     ARTICLE 1 Basic Lease Terms; Demise; Use 1       1.01 Basic
Lease Terms 1   1.02 Lease of Premises 3   1.03 Use. 3   1.04 Offer Space
Option. 4         ARTICLE 2 Rent 5       2.01 Fixed Rent 5   2.02 Tax Payments 6
  2.03 Operating Payments 8   2.04 Tax and Operating Provisions 12   2.05
Electric Charges 13   2.06 Manner of Payment 15   2.07 Security 15        
ARTICLE 3 Landlord Covenants 16       3.01 Landlord Services 16   3.02 General
Service Provisions 18         ARTICLE 4 Leasehold Improvements; Tenant Covenants
18       4.01 Landlord’s Work 18   4.02 Alterations 19   4.03 Landlord’s and
Tenant’s Property 21   4.04 Access and Changes to Building 22   4.05 Repairs 23
  4.06 Compliance with Laws 23   4.07 Tenant Advertising 24   4.08 Right to
Perform Tenant Covenants 24         ARTICLE 5 Assignment and Subletting 24      
    5.01 Assignment; Etc 24   5.02 Landlord’s Right of First Offer 25   5.03
Assignment and Subletting Procedures 27   5.04 General Provisions 29   5.05
Assignment and Sublease Profits 30         ARTICLE 6 Subordination; Default;
Indemnity 31           6.01 Subordination 31   6.02 Estoppel Certificate 32  
6.03 Default 33

 

- i -

 



 

Execution Version

 

  6.04 Re-entry by Landlord 34   6.05 Damages 34   6.06 Other Remedies 35   6.07
Right to Injunction 35   6.08 Certain Waivers 35   6.09 No Waiver 35   6.10
Holding Over 36   6.11 Attorneys’ Fees 36   6.12 Nonliability and
Indemnification 36         ARTICLE 7 Insurance; Casualty; Condemnation 37      
    7.01 Compliance with Insurance Standards 37   7.02 Tenant’s Insurance 38  
7.03 Subrogation Waiver 38   7.04 Condemnation 39   7.05 Casualty 40   7.06
Landlord’s Insurance 41         ARTICLE 8 Miscellaneous Provisions 41       8.01
Notice 41   8.02 Building Rules 42   8.03 Severability 42   8.04 Certain
Definitions 42   8.05 Quiet Enjoyment 43   8.06 Limitation of Landlord’s
Personal Liability 43   8.07 Counterclaims 43   8.08 Survival 43   8.09 Certain
Remedies 43   8.10 No Offer 43   8.11 Captions; Construction 43   8.12
Amendments 44   8.13 Brokers 44   8.14 Merger 44   8.15 Successors 44   8.16
Applicable Law 44   8.17 No Development Rights 44   8.18 Condominium 44   8.19
Embargoed Person 45   8.20 Counterparts 45   8.21 REIT 45   8.22 Signage 46    
    ARTICLE 9 Renewal Right 46           9.01 Renewal Right. 46   9.02 Renewal
Rent and Other Terms. 47

 

- ii -

 



 

Execution Version

 

EXHIBITS

 

A Description of Land B Floor Plan C Building Rules and Regulations D Standard
Cleaning Specifications E Landlord’s Work F HVAC Specifications G Form of Letter
of Credit

 

- iii -

 

 

INDEX OF DEFINED TERMS

 

Definition   Where Defined       AAA   Section 2.03(i) Acceptance Notice  
Section 1.04(c) Additional Rent   Section 1.01 Adjusted Electric Charge  
Section 2.05(a) Adverse Event   Section 8.21 Affiliate   Section 5.01(c)
Alterations   Section 4.02(a) Annual Rent   Section 1.04(c) Arbiter   Section
2.03(i) Assignment Consideration   Section 5.05(b) Available   Section 1.04(a)
Base Electric Charge   Section 1.01 Base Electric Rate   Section 2.05(a) Base
Operating Amount   Section 2.03(a) Base Operating Year   Section 1.01 Base Tax
Amount   Section 2.02(a) Base Tax Year   Section 1.01 Broker   Section 1.01
Building   Recitals Business Days   Section 3.02(c) Business Hours   Section
3.02(c) Casualty   Section 7.05(a) Code   Section 5.04(g) Commencement Date  
Section 1.01 Consumer Price Index   Section 3.01(f) Control   Section 5.01(c)
Curing Party   Section 4.08 Declaration   Section 8.18 Door Signage   Section
8.22 Electric Rate   Section 2.05(a) Embargoed Person   Section 8.19 Existing
Adjusted Electric Charge   Section 2.05(c) Expiration Date   Section 1.01 Fair
Market Rent   Section 9.02(b) Fair Offer Rent   Section 1.04(b) Final
Determination   Section 9.02(d) Fixed Rent   Section 1.01 Fixtures   Section
4.03(a) GAAP   Section 2.05(d)

 

- 1 -

 

 

Holidays   Section 3.02(c) Indemnified Party   Section 6.12(b) Initial Meeting  
Section 9.02(d) Interest Rate   Section 4.08 KWH Rate   Section 2.05(c) Land  
Recitals Landlord   Section 8.04(a), Introduction Landlord Services   Section
3.01 Landlord shall have no liability to Tenant   Section 8.04(b) Landlord’s
Initial Determination   Section 9.02(c) Landlord’s Initial Fair Offer Rent
Determination   Section 1.04(b) Landlord’s Statement   Section 2.03(b)
Landlord’s Work   Section 4.01(a) Laws   Section 4.06(a) LC Date   Section
2.07(a) Letter of Credit   Section 2.07(a) Material Alteration   Section 4.02(a)
New Tenant   Section 6.10 Notice   Section 8.01 Offer Notice   Section 1.04(b)
Offer Period   Section 1.04(a) Offer Space   Section 1.04(a) Offer Space
Inclusion Date   Section 1.04(d) Offer Space Option   Section 1.04(c) Operating
Expenses   Section 2.03(c) Operating Payment   Section 2.03(e) Operating Year  
Section 2.03(d) Other Sublease Considerations   Section 5.05(a) Permitted Use  
Section 1.01 Premises   Section 1.01 Project   Recitals Records   Section
2.03(i) Renewal Notice   Section 9.01(b) Renewal Option   Section 9.01(a)
Renewal Term   Section 9.01(a) Rent   Section 1.01 Rent Commencement Date  
Section 1.01 Rent Notice   Section 9.02(c) Security Deposit   Section 1.01
Specialty Alteration   Section 4.03(d) Successor Landlord   Section 6.01(a)
Superior Lease   Section 6.01(a) Superior Lessor   Section 6.01(a)

 

- 2 -

 

 

Superior Mortgage   Section 6.01(a) Superior Mortgagee   Section 6.01(a) Tax
Payment   Section 2.02(d) Tax Year   Section 2.02(c) Taxes   Section 2.02(b)
Tenant   Introduction Tenant’s Basic Cost   Section 5.05(a) Tenant’s Initial
Determination   Section 9.02(c) Tenant’s Initial Fair Offer Rent Determination  
Section 1.04(b) Tenant’s Notice   Section 9.02(c) Tenant’s Offer Notice  
Section 5.02(a) Tenant’s Operating Share   Section 1.01 Tenant’s Property  
Section 4.03(b) Tenant’s Statement   Section 2.03(i) Tenant’s Tax Share  
Section 1.01 Term   Section 1.01 Transfer Notice   Section 5.03(a) Unavoidable
Delay   Section 8.04(c)

 

- 3 -

 



 

LEASE, dated as of July __, 2016, between RXR 1330 OWNER LLC (“Landlord”), a
Delaware limited liability company whose address is 1330 Avenue of the Americas,
New York, New York 10019 and FUBOTV, INC. (“Tenant”), a Delaware corporation
whose address is 304 Park Avenue South, 9th Floor, New York, New York 10010,
prior to the commencement of the Term, and thereafter Tenant’s address shall be
that of the Building.

 

W I T N E S S E T H:

 

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the office
building located at 1330 Avenue of the Americas, New York, New York (the
“Building”) on the land more particularly described in Exhibit A (the “Land”;
the Land and the Building and all plazas, sidewalks and curbs adjacent thereto
are collectively called the “Project”).

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

ARTICLE 1

 

Basic Lease Terms; Demise; Use

 

1.01 Basic Lease Terms.

 

PREMISES   A portion of the 7th floor of the Building, substantially as shown
hatched on Exhibit B, which Landlord and Tenant agree is conclusively deemed to
contain 10,001 rentable square feet.       COMMENCEMENT DATE   The earlier to
occur of (a) the date on which Landlord’s Work is deemed to have been
substantially completed in accordance with Exhibit E and (b) the date Tenant (or
any person claiming by, through or under Tenant) occupies any portion of the
Premises for the conduct of business.       RENT COMMENCEMENT DATE   The date
occurring in the 4th month after the Commencement Date which is the same
numerical date in the month as the Commencement Date (except that if no same
numerical date shall exist in such 4th month, the Rent Commencement Date shall
be the last day of such 4th month).       EXPIRATION DATE   The last day of the
calendar month in which the day preceding the 10th anniversary of the Rent
Commencement Date occurs, as the same may be extended pursuant to Article 9.

 

- 4 -

 

 

TERM   The period commencing on the Commencement Date and ending, unless sooner
terminated as herein provided, on the Expiration Date.       PERMITTED USE  
Executive, administrative and general offices.       BASE TAX YEAR   The Tax
Year commencing on July 1, 2016 and ending on June 30, 2017.       BASE
OPERATING YEAR   Calendar year 2016.       TENANT’S TAX SHARE   2.1765%
(calculated by dividing (i) 10,001 by (ii) 459,500, which Landlord and Tenant
agree constitutes the rentable square foot area of the Building for purposes of
computing Tenant’s Tax Share).       TENANT’S OPERATING SHARE   2.2170%
(calculated by dividing (i) 10,001 by (ii) 451,100, which Landlord and Tenant
agree constitutes the rentable square foot area of the Building for purposes of
computing Tenant’s Operating Share).       FIXED RENT   (a) for the period
commencing on the Commencement Date and ending on the day immediately preceding
the Rent Commencement Date at the rate of $35,003.50 per annum payable in equal
monthly installments of $2,916.96;             (b) for the period commencing on
the Rent Commencement Date and ending on the day immediately preceding the 2nd
anniversary of the Rent Commencement Date at the rate of $745,074.50 per annum
payable in equal monthly installments of $62,089.54;             (c) for the
period commencing on the 2nd anniversary of the Rent Commencement Date and
ending on the day immediately preceding the 5th anniversary of the Rent
Commencement Date at the rate of $765,076.50 per annum payable in equal monthly
installments of $63,756.38; and             (d) for the period commencing on the
5th anniversary of the Rent Commencement Date and ending on the Expiration Date
$805,080.50 per annum, payable in equal monthly installments of $67,090.04.

 

- 5 -

 

 

ADDITIONAL RENT   Tax Payments, Operating Payments and all other sums of money,
other than Fixed Rent, at any time payable by Tenant under this Lease, all of
which Additional Rent shall be deemed to be rent.       BASE ELECTRIC CHARGE  
$35,003.50 per annum ($2,916.96 per month), which amount is included in Fixed
Rent.       RENT   Fixed Rent and Additional Rent, collectively.       SECURITY
DEPOSIT   $887,588.70.       BROKERS   RXR Property Management LLC and Cushman &
Wakefield, Inc. (collectively representing Landlord) and CBRE, Inc.
(representing Tenant)

 

All capitalized terms used in the text of this Lease without definition are
defined in this Section 1.01.

 

1.02 Lease of Premises. Subject to the terms and conditions of this Lease,
Landlord hereby leases the Premises to Tenant and Tenant hereby hires the
Premises from Landlord, for the Term.

 

1.03 Use. The Premises shall be used and occupied by Tenant (and its permitted
subtenants) solely for the Permitted Use (including such ancillary uses in
connection therewith as shall be reasonably required by Tenant in the operation
of its business and are customarily permitted by landlords, and engaged in by
tenants, in first class office buildings in midtown Manhattan); provided, that
in no event shall the Premises be used for any of the following: (a) a banking,
trust company, or safe deposit business, in each case open for business to the
general public, (b) a savings bank, a savings and loan association, or a loan
company, in each case open for business to the general public, (c) the sale of
travelers’ checks and/or foreign exchange, in each case open for business to the
general public, (d) a stock brokerage office whose business involves
off-the-street retail sales to the general public, (e) a restaurant, bar or for
the sale of food or beverages, (f) photographic reproductions and/or offset
printing, (g) an employment or travel agency, (h) a school or classroom, (i)
medical or psychiatric offices, (j) conduct of an auction, (k) gambling
activities, (l) conduct of obscene, pornographic or similar disreputable
activities, (m) offices of an agency, department or bureau of the United States
Government, any state or municipality within the United States or any foreign
government, or any political subdivision of any of them, (n) offices of any
charitable, religious, union or other not-for-profit organization, (o) offices
of any tax exempt entity within the meaning of Section 168(h)(2) of the Internal
Revenue Code of 1986, as amended, or any successor or substitute statute, or
rule or regulation applicable thereto, or (p) the operation of a business, the
purpose of which is to provide to unrelated third parties for sublease or
license a flexible workplace center consisting primarily of executive and
general office suites and shared office workplaces. The Premises shall not be
used for any purpose which would tend to lower the first-class character of the
Building, create unreasonable or excessive elevator or floor loads, impair or
interfere with any of the Building operations or the proper and economic
heating, ventilation, air-conditioning, cleaning or other servicing of the
Building, constitute a public or private nuisance, interfere with, annoy or
disturb any other tenant or Landlord, or impair the appearance of the Building.

 

- 6 -

 

 

1.04 Offer Space Option. (a) As used herein:

 

“Available” means, as to any space, that such space is vacant and free of any
present or future possessory right now or hereafter existing in favor of any
third party; provided, that any space that is vacant on the date of this Lease
shall not be deemed Available unless and until such space is first leased to
another tenant and then again becomes Available. Anything to the contrary
contained herein notwithstanding, Tenant’s right of first offer pursuant to this
Section 1.04 is subordinate to (x) any right of offer, right of first refusal,
expansion right or similar right or option in favor of any third party existing
as of the date of this Lease and (y) Landlord’s right to renew or extend the
term of any lease to another tenant, whether or not pursuant to an option or
right set forth in such other tenant’s lease.

 

“Offer Period” means the period commencing on the Commencement Date to and
including the date that is 5 years prior to the Expiration Date.

 

“Offer Space” means any space on the 6th, 7th or 8th floors of the Building.

 

(b) Provided (i) this Lease shall not have been terminated, (ii) Tenant shall
not be in default under this Lease, and (iii) Tenant shall occupy the entire
Premises, if at any time during the Offer Period any Offer Space either becomes,
or Landlord reasonably anticipates that within the next 12 months (but not later
than the last day of the Offer Period) any Offer Space will become, Available,
Landlord shall give to Tenant notice (an “Offer Notice”) thereof, specifying (A)
Landlord’s determination of the Fair Offer Rent for such Offer Space
(“Landlord’s Initial Fair Offer Rent Determination”), (B) the date or estimated
date that the Offer Space has or shall become Available and (C) such other
matters as Landlord may deem appropriate for such Offer Notice. “Fair Offer
Rent” means the fixed annual rent that a willing lessee would pay and a willing
lessor would accept for the Offer Space, each party acting prudently and under
no compulsion to lease, and taking into account all relevant factors, including,
without limitation, market concessions.

 

(c) Provided that on the date that Tenant exercises the Offer Space Option and
on the Offer Space Inclusion Date (i) this Lease shall not have been terminated,
(ii) Tenant shall not be in default under this Lease, and (iii) Tenant shall
occupy the entire Premises, Tenant shall have the option (the “Offer Space
Option”), exercisable by notice (an “Acceptance Notice”) given to Landlord on or
before the date that is 30 days after the giving of the Offer Notice (time being
of the essence) to include the applicable Offer Space in the Premises. If
Landlord’s Initial Fair Offer Rent Determination is more than the Fixed Rent, on
a per rentable square foot basis, payable by Tenant for the same period in
respect of the Premises initially demised under this Lease (the “Annual Rent”),
then Tenant shall notify Landlord in the Acceptance Notice whether Tenant
accepts or disputes Landlord’s Initial Fair Offer Rent Determination, and if
Tenant disputes same, the Acceptance Notice shall set forth Tenant’s
determination thereof (“Tenant’s Initial Fair Offer Rent Determination”), which
shall in no event be less than the Annual Rent. If Tenant fails timely to object
to Landlord’s Initial Fair Offer Rent Determination in the Acceptance Notice and
to set forth Tenant’s Initial Fair Offer Rent Determination, then Tenant shall
be deemed to have accepted Landlord’s Initial Fair Offer Rent Determination.

 

- 7 -

 

 

(d) If Tenant timely delivers the Acceptance Notice, then, on the date on which
Landlord delivers vacant possession of the Offer Space to Tenant (the “Offer
Space Inclusion Date”), the Offer Space shall become part of the Premises, upon
all of the terms and conditions set forth in this Lease, except (i) Fixed Rent
shall be increased by the greater of the Annual Rent or the Fair Offer Rent,
(ii) Tenant’s Tax Share, Operating Share and Basic Electric Charge shall be
increased by the relevant percentage based upon the rentable square footages for
the applicable Offer Space, (iii) Landlord shall deliver the Offer Space in a
broom clean condition, but Landlord shall not be required to perform Landlord’s
Work or any other work or to render any services to make the Building or the
Offer Space ready for Tenant’s use or occupancy or to provide any abatement of
Fixed Rent or Additional Rent, and Tenant shall accept the Offer Space in its
“as is” condition on the Offer Space Inclusion Date, unless Landlord’s Work or
an abatement of Fixed Rent or Additional Rent are included in the Offer Notice
and (iv) as may be otherwise set forth in the Offer Notice.

 

(e) If in the Acceptance Notice Tenant disputes Landlord’s determination of Fair
Offer Rent, and Landlord and Tenant fail to agree as to the amount thereof
within 20 days after the giving of the Acceptance Notice, then the dispute shall
be resolved by arbitration in the same manner as disputes regarding Fair Market
Rent pursuant to Section 9.02(d); provided, that all references in said Section
9.02(d) to (i) “Fair Market Rent” shall be deemed to refer to “Fair Offer Rent”,
(ii) “Landlord’s Initial Determination” shall be deemed to refer to “Landlord’s
Initial Fair Offer Rent Determination” and (iii) “Tenant’s Initial
Determination” shall be deemed to refer to “Tenant’s Initial Fair Offer Rent
Determination.”

 

(f) Anything in this Lease to the contrary notwithstanding, the provisions of
this Section 1.04 granting to Tenant the Offer Space Option shall be null and
void and of no force or effect if the original named Tenant under this Lease (i)
is no longer the Tenant under this Lease, (ii) at any time fails to occupy the
entire Premises or (iii) shall at any time be in default under this Lease beyond
any cure period set forth herein.

 

ARTICLE 2

 

Rent

 

2.01 Fixed Rent. Fixed Rent shall be payable by Tenant in advance on the Rent
Commencement Date and on the first day of each calendar month thereafter;
provided, that Tenant shall pay, upon the execution and delivery of this Lease
by Tenant, $62,089.54 to be applied against the first full monthly installment
of Fixed Rent; and provided further, that if the Rent Commencement Date is not
the first day of a month, then Fixed Rent for the month in which the Rent
Commencement Date occurs shall be prorated and paid on the Rent Commencement
Date. Anything contained in this Lease to the contrary notwithstanding, Landlord
may accelerate the Rent Commencement Date by paying to Tenant, not later than
the first day of any calendar month prior to the Rent Commencement Date, an
amount equal to the Fixed Rent that will be due and payable for the period
commencing on such accelerated Rent Commencement Date to and including the day
before the date on which the Rent Commencement Date would have occurred in the
absence of such acceleration.

 

- 8 -

 

 

2.02 Tax Payments. (a) “Base Tax Amount” means the Taxes for the Base Tax Year.

 

(b) “Taxes” means (i) the real estate taxes, vault taxes, assessments and
special assessments levied, assessed or imposed upon or with respect to the
Project by any federal, state, municipal or other government or governmental
body or authority, including, without limitation, dues, levies or charges paid
to any business improvement district or similar organization or to any entity on
behalf of such an organization and (ii) all taxes assessed or imposed with
respect to the rentals payable under this Lease other than general income and
gross receipts taxes; provided, that any such tax shall exclude Commercial Rent
or Occupancy Taxes imposed pursuant to Title 11, Chapter 7 of the New York City
Administrative Code so long as such tax is required to be paid by Tenants
directly to the taxing authority. If at any time the method of taxation shall be
altered so that in lieu of or as an addition to or as a substitute for, the
whole or any part of such real estate taxes, assessments and special assessments
now imposed on real estate, there shall be levied, assessed or imposed (x) a
tax, assessment, levy, imposition, fee or charge wholly or partially as a
capital levy or otherwise on the rents received therefrom, or (y) any other such
substitute tax, assessment, levy, imposition, fee or charge, including without
limitation, business improvement district and transportation taxes, fees and
assessments, then all such taxes, assessments, levies, impositions, fees or
charges or the part thereof so measured or based shall be included in “Taxes”.
If (A) Landlord or a Superior Lessor is an entity exempt from the payment of
taxes described in clauses (i) and (ii), but is required to make payments in
lieu of Taxes, then there shall be included in Taxes the actual amount of such
payments so required to be made and (B) a portion, but not all, of the Real
Property is exempt from the payment of taxes described in clauses (i) and (ii)
and no payments in lieu of Taxes are required to be paid by Landlord or any
Superior Lessor in respect thereof, then there shall be included in “Taxes” the
taxes described in clauses (i) and (ii) which would be so levied, assessed or
imposed if such partial exemption did not exist and such taxes shall be deemed
to have been paid by Landlord on the dates on which such taxes otherwise would
have been payable in the absence of such exemption. Except as permitted in this
Section 2.02(b), “Taxes” shall not include any franchise, capital stock or
transfer tax.

 

(c) “Tax Year” means each period of 12 months, commencing on the first day of
July of each such period, in which occurs any part of the Term, or such other
period of 12 months occurring during the Term as hereafter may be adopted as the
fiscal year for real estate tax purposes of the City of New York.

 

- 9 -

 

 

(d) If Taxes for any Tax Year, including the Tax Year in which the Commencement
Date occurs, shall exceed the Base Tax Amount, Tenant shall pay to Landlord
(each, a “Tax Payment”) Tenant’s Tax Share of the amount by which Taxes for such
Tax Year are greater than the Base Tax Amount. Landlord may furnish to Tenant,
prior to the commencement of each Tax Year, a statement setting forth Landlord’s
reasonable estimate of the Tax Payment for such Tax Year. Tenant shall pay to
Landlord on the first day of each month during such Tax Year, an amount equal to
1/12th of Landlord’s estimate of the Tax Payment for such Tax Year. If Landlord
shall not furnish any such estimate for a Tax Year or if Landlord shall furnish
any such estimate for a Tax Year subsequent to the commencement thereof, then
(i) until the first day of the month following the month in which such estimate
is furnished to Tenant, Tenant shall pay to Landlord on the first day of each
month an amount equal to the monthly sum payable by Tenant to Landlord under
this Section 2.02(d) in respect of the last month of the preceding Tax Year;
(ii) after such estimate is furnished to Tenant, Landlord shall notify Tenant
whether the installments of the Tax Payment previously made for such Tax Year
were greater or less than the installments of the Tax Payment to be made in
accordance with such estimate, and (x) if there is a deficiency, Tenant shall
pay the amount thereof within 10 days after demand therefor, or (y) if there is
an overpayment, Landlord shall refund to Tenant the amount thereof; and (iii) on
the first day of the month following the month in which such estimate is
furnished to Tenant and monthly thereafter throughout such Tax Year, Tenant
shall pay to Landlord an amount equal to 1/12th of the Tax Payment shown on such
estimate. Landlord may, during each Tax Year, furnish to Tenant a revised
statement of Landlord’s reasonable estimate of the Tax Payment for such Tax
Year, and in such case, the Tax Payment for such Tax Year shall be adjusted and
paid or refunded as the case may be, substantially in the same manner as
provided in the preceding sentence. After the end of each Tax Year Landlord
shall furnish to Tenant a statement of Tenant’s Tax Payment for such Tax Year
(and shall endeavor to do so within 180 days after the end of each Tax Year). If
such statement shall show that the sums paid by Tenant, if any, under this
Section 2.02(d) exceeded the Tax Payment to be paid by Tenant for the applicable
Tax Year, Landlord shall refund to Tenant the amount of such excess; and if such
statement shall show that the sums so paid by Tenant were less than the Tax
Payment to be paid by Tenant for such Tax Year, Tenant shall pay the amount of
such deficiency within 10 days after demand therefor. If there shall be any
increase in the Taxes for any Tax Year, whether during or after such Tax Year,
or if there shall be any decrease in the Taxes for any Tax Year, the Tax Payment
for such Tax Year shall be appropriately adjusted and paid or refunded, as the
case may be, in accordance herewith. In no event, however, shall Taxes be
reduced below the Base Tax Amount.

 

(e) If Landlord shall receive a refund of Taxes for any Tax Year in which Taxes
exceeded the Base Tax Amount, Landlord shall pay to Tenant Tenant’s Tax Share of
the net refund (after deducting from such refund the costs and expenses of
obtaining the same, including, without limitation, appraisal, accounting and
legal fees); provided, that such payment to Tenant shall in no event exceed
Tenant’s Tax Payment paid for such Tax Year. If, with respect to any Tax Year
after the Base Tax Year, Landlord shall incur any costs or expenses in a
reasonable effort to reduce the Taxes for such Tax Year, and after final
determination of such Taxes, Landlord has not recovered such costs and expenses
by way of a deduction from a refund as set forth in the first sentence of this
paragraph, then Tenant shall pay to Landlord, within 30 days after invoice,
Tenant’s proportionate share of the reasonable out-of-pocket costs and expenses
so incurred.

 

(f) If the Taxes comprising the Base Tax Amount are reduced as a result of an
appropriate proceeding or otherwise, the Taxes as so reduced shall for all
purposes be deemed to be the Base Tax Amount and Landlord shall notify Tenant of
the amount by which the Tax Payments previously made were less than the Tax
Payments required to be made under this Section 2.02, and Tenant shall pay the
deficiency within 10 days after demand therefor.

 

2.03 Operating Payments. (a) “Base Operating Amount” means Operating Expenses
for the Base Operating Year.

 

(b) “Landlord’s Statement” means an instrument setting forth the Operating
Payment payable by Tenant for a specified Operating Year.

 

- 10 -

 

 

(c) “Operating Expenses” means all expenses paid or incurred by or on behalf of
Landlord (and not reimbursed by other tenants, other than by way of operating
expense escalation provisions) in respect of the repair, replacement,
maintenance, operation and security of the Project, including, without
limitation, (i) salaries, wages, medical, surgical, insurance (including,
without limitation, group life and disability insurance), union and general
welfare benefits, pension payments, severance payments, sick day payments and
other fringe benefits of employees of Landlord, Landlord’s Affiliates and their
respective contractors engaged in such repair, replacement, maintenance,
operation and/or security of the Project; (ii) payroll taxes, worker’s
compensation, uniforms and related expenses (whether direct or indirect) for
such employees; (iii) the cost of fuel, gas, steam, electricity, heat,
ventilation, air-conditioning and chilled or condenser water, water, sewer and
other utilities, together with any taxes and surcharges on, and fees paid in
connection with the calculation and billing of, such utilities; (iv) the cost of
painting and/or decorating all areas of the Project, excluding, however, any
space contained therein which is demised to tenants; (v) the cost of casualty,
liability, fidelity, rent and all other insurance regarding the Project; (vi)
the cost of all supplies, tools, materials and equipment, whether by purchase or
rental, used in the repair, replacement, maintenance, operation and/or security
of the Project, and any sales and other taxes thereon; (vii) the rental value of
Landlord’s Building office and any other premises in the Building utilized by
the personnel of either Landlord, Landlord’s Affiliates or Landlord’s
contractors, not to exceed 3,500 rentable square feet, in connection with the
repair, replacement, maintenance, operation and/or security thereof, and all
office expenses, such as telephone, utility, stationery and similar expenses
incurred in connection therewith,; (viii) the cost of cleaning, janitorial and
security services, including, without limitation, glass cleaning, snow and ice
removal and garbage and waste collection and disposal; (ix) the cost of all
interior and exterior landscaping and all temporary exhibitions located at or
within the Project; (x) the cost of all alterations, repairs, replacements
and/or improvements made at any time following the Base Operating Year by or on
behalf of Landlord, whether structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen, and whether or not required by this
Lease, and all tools and equipment related thereto; provided, that if under
GAAP, any of the costs referred to in this clause (x) are required to be
capitalized, then such costs shall not be included in Operating Expenses unless
they (I) are required by any Laws or insurance requirements, (II) have the
effect of reducing expenses that would otherwise be included in Operating
Expenses, (III) constitute a replacement which in Landlord’s reasonable judgment
is prudent to make in lieu of repairs to the replaced item(s) or (IV) are
depreciable in accordance with generally accepted accounting principles
consistently applied (“GAAP”) over a period of not more than 10 years, in which
event (except in the case of alterations, repairs, replacement, and/or
improvements described in clause (III) of this clause (x), the cost of which
shall be included in Operating Expenses in the Operating Year in which such
costs are incurred) the cost thereof, together with interest thereon at the
greater of (A) the Interest Rate in effect on December 31 of the Operating Year
in which such costs were incurred or (B) the actual costs incurred by Landlord
to finance such alterations, repairs, replacements and/or improvements described
in clauses I, II and IV of this clause x, shall be amortized and included in
Operating Expenses over the shorter of (AA) the useful life of the item in
question, as reasonably determined by Landlord; or (BB) 10 years; (xi)
management fees; (xii) all reasonable costs and expenses of legal, bookkeeping,
accounting and other professional services; (xiii) fees, paid by Landlord to
real estate organizations; (xiv) installation, operation and maintenance of
holiday decorations; and (xv) all other fees, costs, charges and expenses
properly allocable to the repair, replacement, maintenance, operation and/or
security of the Project, in accordance with then prevailing customs and
practices of the real estate industry in the Borough of Manhattan, City of New
York. Notwithstanding the foregoing, “Operating Expenses” shall not include the
following:

 

- 11 -

 

 

(A) depreciation and amortization (except with respect to the alterations,
repairs, replacements, and/or improvements described in clauses I, II, III and
IV of clause (x) of this Section 2.03(c));

 

(B) principal and interest payments and other costs incurred in connection with
any financing or refinancing of the Project or any portion thereof (except as
provided in clause (x) above);

 

(C) the cost of tenant improvements made for tenant(s) of the Building;

 

(D) brokerage commissions and advertising expenses incurred in procuring tenants
for the Building;

 

(E) cost of any work or service performed for any tenant of the Building
(including Tenant), whether at the expense of Landlord or such tenant, to the
extent that such work or service is in excess of the work or service that
Landlord is required to furnish Tenant under this Lease at the expense of
Landlord;

 

(F) the cost of any electricity consumed in the Premises or in any other space
in the Building demised to tenants;

 

(G) Taxes;

 

(H) legal fees incurred in preparing leases for tenants or in enforcing the
terms of any lease; and

 

- 12 -

 

 

(I) any cost to the extent Landlord is reimbursed therefor out of insurance
proceeds or otherwise (other than by means of operating expense reimbursement
provisions contained in the leases of other Tenants.)

 

(d) “Operating Year” means each calendar year in which occurs any part of the
Term.

 

(e) For each Operating Year from and after the first anniversary of the
Commencement Date (including the Operating Year in which such first anniversary
occurs), Tenant shall pay (each, an “Operating Payment”) Tenant’s Operating
Share of the amount, if any, by which Operating Expenses for such Operating Year
exceed the Base Operating Amount.

 

(f) If during any relevant period (including, without limitation, the Base
Operating Year) (i) any rentable space in the Building above the ground floor
shall be unoccupied, and/or (ii) the tenant or occupant of any space in the
Building above the ground floor undertook to perform work or services therein in
lieu of having Landlord perform the same and the cost thereof would have been
included in Operating Expenses, then, in any such event, the Operating Expenses
for such period shall be increased to reflect the Operating Expenses that would
have been incurred if such space had been occupied or if Landlord had performed
such work or services, as the case may be.

 

(g) Landlord may furnish to Tenant, prior to the commencement of each Operating
Year, a statement setting forth Landlord’s reasonable estimate of the Operating
Payment for such Operating Year. Tenant shall pay to Landlord on the first day
of each month during such Operating Year, an amount equal to 1/12th of
Landlord’s estimate of the Operating Payment for such Operating Year. If
Landlord shall not furnish any such estimate for an Operating Year or if
Landlord shall furnish any such estimate for an Operating Year subsequent to the
commencement thereof, then (A) until the first day of the month following the
month in which such estimate is furnished to Tenant, Tenant shall pay to
Landlord on the first day of each month an amount equal to the monthly sum
payable by Tenant to Landlord under this Section 2.03 in respect of the last
month of the preceding Operating Year; (B) after such estimate is furnished to
Tenant, Landlord shall notify Tenant whether the installments of the Operating
Payment previously made for such Operating Year were greater or less than the
installments of the Operating Payment to be made in accordance with such
estimate, and (x) if there is a deficiency, Tenant shall pay the amount thereof
within 10 days after demand therefor, or (y) if there is an overpayment,
Landlord shall refund to Tenant the amount thereof; and (C) on the first day of
the month following the month in which such estimate is furnished to Tenant and
monthly thereafter throughout such Operating Year Tenant shall pay to Landlord
an amount equal to 1/12th of the Operating Payment shown on such estimate.
Landlord may, during each Operating Year, furnish to Tenant a revised statement
of Landlord’s reasonable estimate of the Operating Payment for such Operating
Year, and in such case, the Operating Payment for such Operating Year shall be
adjusted and paid or refunded as the case may be, substantially in the same
manner as provided in the preceding sentence.

 

(h) Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year (and shall endeavor to do so within 180 days after the end of each
Operating Year). If Landlord’s Statement shall show that the sums paid by
Tenant, if any, under Section 2.03(g) exceeded the Operating Payment to be paid
by Tenant for the applicable Operating Year, Landlord shall refund to Tenant the
amount of such excess; and if the Landlord’s Statement shall show that the sums
so paid by Tenant were less than the Operating Payment to be paid by Tenant for
such Operating Year, Tenant shall pay the amount of such deficiency within 10
days after demand therefor.

 

- 13 -

 

 

(i)

 

(A) Tenant, upon notice given within 60 days after Tenant’s receipt of a
Landlord’s Statement, may elect to have Tenant’s designated (in such notice)
certified public accountant (who may be an employee of Tenant but who may not,
in any case, be retained by Tenant on a contingency fee basis or any other fee
basis by which such accountant’s compensation is based upon the amount refunded
or credited by Landlord to Tenant as a result of such audit) examine such of
Landlord’s books and records (collectively, “Records”) as are directly relevant
to such Landlord’s Statement, and Landlord shall provide access to the Records
upon reasonable prior notice. As a condition to Tenant’s right to review the
Records, Tenant shall pay all sums required to be paid in accordance with the
Landlord’s Statement in question. If Tenant shall not give such notice within
such 60 day period, then such Landlord’s Statement shall be conclusive and
binding upon Tenant. Tenant and Tenant’s employees, accountants and agents shall
treat all Records as confidential, and, upon request by Landlord, shall confirm
such confidentiality obligation in writing.

 

(B) Tenant, within 60 days after the date on which the Records are made
available to Tenant, may send a notice (“Tenant’s Statement”) to Landlord that
Tenant disagrees with the applicable Landlord’s Statement, specifying in
reasonable detail the basis for Tenant’s disagreement and the amount of the
Operating Payment Tenant claims is due. If Tenant fails timely to deliver a
Tenant’s Statement, then such Landlord’s Statement shall be conclusive and
binding on Tenant. Landlord and Tenant shall attempt to adjust such
disagreement. If they are unable to do so and provided that the amount of the
Operating Payment Tenant claims is due is substantially different from the
amount of the Operating Payment Landlord claims is due, Tenant shall notify
Landlord, within 90 days after the date on which the Records are made available
to Tenant in connection with the disagreement in question, that such
disagreement shall be determined by an Arbiter in accordance with this Section
2.03(i), and promptly thereafter Landlord and Tenant shall jointly designate a
certified public accountant (the “Arbiter”) whose determination made in
accordance with this Section 2.03(i)(B) shall be binding upon the parties; it
being understood that if the amount of the Operating Payment Tenant claims is
due is not substantially different from the amount of the Operating Payment
Landlord claims is due, then Tenant shall have no right to protest such amount
and shall pay the amount that Landlord claims is due to the extent not
theretofore paid. If Tenant timely delivers a Tenant’s Statement, the
disagreement referenced therein is not resolved by the parties and Tenant fails
to notify Landlord of Tenant’s desire to have such disagreement determined by an
Arbiter within the 90-day period set forth in the preceding sentence, then the
Landlord’s Statement to which such disagreement relates shall be conclusive and
binding on Tenant. If the determination of the Arbiter shall substantially
confirm the determination of Landlord, then Tenant shall pay the cost of the
Arbiter. If the Arbiter shall substantially confirm the determination of Tenant,
then Landlord shall pay the cost of the Arbiter. In all other events, the cost
of the Arbiter shall be borne equally by Landlord and Tenant. The Arbiter shall
be a member of an independent certified public accounting firm having at least 3
accounting professionals. If Landlord and Tenant shall be unable to agree upon
the designation of the Arbiter within 15 days after receipt of notice from the
other party requesting agreement as to the designation of the Arbiter, which
notice shall contain the names and addresses of two or more certified public
accountants meeting the requirements of this Section 2.03(i)(B) and who are
acceptable to the party sending such notice, then either party shall have the
right to request the American Arbitration Association (or any organization which
is the successor thereto) (the “AAA”) to designate as the Arbiter a certified
public accountant meeting the requirements of this Section 2.03(i)(B) whose
determination made in accordance with this Section 2.03(i)(B) shall be
conclusive and binding upon the parties, and the cost of such certified public
accountant shall be borne as provided above in the case of the Arbiter
designated by Landlord and Tenant. Any determination made by an Arbiter shall
not exceed the amount determined to be due in the first instance by Landlord’s
Statement, nor shall such determination be less than the amount claimed to be
due by Tenant in Tenant’s Statement, and any determination which does not comply
with the foregoing shall be null and void and not binding on the parties. In
rendering such determination such Arbiter shall not add to, subtract from or
otherwise modify the provisions of this Lease, including the immediately
preceding sentence. Pending the resolution of any contest pursuant to this
Section 2.03(i)(B), and as a condition to Tenant’s right to prosecute such
contest, Tenant shall pay all sums required to be paid in accordance with the
Landlord’s Statement in question. If Tenant shall prevail in such contest, an
appropriate refund shall be made by Landlord to Tenant. The term “substantially”
as used in this Section 2.03(i)(B), shall mean a variance of 5% or more of the
Operating Payment in question.

 

- 14 -

 

 

2.04 Tax and Operating Provisions. (a) In any case provided in Section 2.02 or
2.03 in which Tenant is entitled to a refund, Landlord may, in lieu of making
such refund, credit against future installments of Rent any amounts to which
Tenant shall be entitled. Nothing in this Article 2 shall be construed so as to
result in a decrease in the Fixed Rent. If this Lease shall expire before any
such credit shall have been fully applied, then (provided Tenant is not in
default under this Lease) Landlord shall refund to Tenant the unapplied balance
of such credit.

 

(b) Landlord’s failure to render or delay in rendering a Landlord’s Statement
with respect to any Operating Year or any component of the Operating Payment
shall not prejudice Landlord’s right to thereafter render a Landlord’s Statement
with respect to any such Operating Year or any such component, nor shall the
rendering of a Landlord’s Statement for any Operating Year prejudice Landlord’s
right to thereafter render a corrected Landlord’s Statement for such Operating
Year. Landlord’s failure to render or delay in rendering any statement with
respect to any Tax Payment or installment thereof shall not prejudice Landlord’s
right to thereafter render such a statement, nor shall the rendering of a
statement for any Tax Payment or installment thereof prejudice Landlord’s right
to thereafter render a corrected statement therefor.

 

(c) Landlord and Tenant confirm that the computations under this Article 2 are
intended to constitute a formula for agreed rental escalation and may or may not
constitute an actual reimbursement to Landlord for Taxes and other costs and
expenses incurred by Landlord with respect to the Project. If the Building shall
be condominiumized, then Tenant’s Operating Payments and Tax Payments shall, if
necessary, be equitably adjusted such that Tenant shall thereafter continue to
pay the same share of the Taxes and Operating Expenses of the Building as Tenant
would pay in the absence of such condominiumization.

 

- 15 -

 

 

(d) Each Tax Payment in respect of a Tax Year, and each Operating Payment in
respect of an Operating Year, which begins prior to the Commencement Date or
ends after the expiration or earlier termination of this Lease, and any tax
refund pursuant to Section 2.02(e), shall be prorated to correspond to that
portion of such Tax Year or Operating Year occurring within the Term.

 

2.05 Electric Charges. (a) For purposes of this Section 2.05:

 

(i) “Electric Rate” means at the time in question 105% of the public utility
rate schedule (including all surcharges, taxes, fuel adjustments, taxes
regularly passed on to consumers by the public utility, and other sums payable
in respect thereof) for the supply of electricity to Landlord for the Building.
Notwithstanding the foregoing, if the public utility rate schedule (with such
inclusions) applicable to Landlord for the purchase of electricity for the
Building shall be less than the public utility rate schedule applicable to
Landlord if Landlord were to purchase electricity solely for the Premises, then
the higher rate schedule shall be used in determining the Electric Rate.

 

(ii) “Base Electric Rate” means the Electric Rate in effect on the date of this
Lease.

 

(iii) “Adjusted Electric Charge” means an amount, included as a component of
Fixed Rent, equal to the sum of the Base Electric Charge plus all increases
thereto pursuant to the provisions of this Section 2.05.

 

(b) Landlord shall furnish electricity to Tenant on a “rent inclusion” basis and
there shall be no separate charge to Tenant for such electricity, such charge
being included in Fixed Rent. The Base Electric Charge represents the amount
initially included in the annual Fixed Rent set forth in Section 1.01 and such
Base Electric Charge component of Fixed Rent shall not be subject to reduction,
but may be subject to increase as hereinafter provided.

 

(c) At any time, and from time to time, after the Commencement Date, Landlord
may survey the electrical fixtures, appliances and equipment in the Premises and
Tenant’s consumption of electricity therein to determine whether the then
Adjusted Electric Charge included in Fixed Rent is less than the Adjusted
Electric Charge computed as a result of said survey and to adjust the Adjusted
Electric Charge component of Fixed Rent in accordance with such computation,
which computation and adjustment shall be made as follows:

 

(i) In the case of the first such survey, if the product of (A) the Electric
Rate in effect on the Commencement Date and (B) the electric consumption shown
by the survey on a kilowatt and kilowatt hour basis shall exceed the Adjusted
Electric Charge, then the Adjusted Electric Charge shall be increased by the
amount of such excess, retroactive to the Commencement Date.

 

- 16 -

 

 

(ii) In the case of each subsequent survey, the computation shall be made by (A)
dividing the Adjusted Electric Charge in effect immediately prior to such survey
(the “Existing Adjusted Electric Charge”) for which the computation is being
made, by the number of kilowatt hours of electricity supplied to the Premises as
determined by the last prior survey made by Landlord, thus arriving at an
electrical consumption per kilowatt hour rate (“KWH Rate”), and (B) multiplying
the number of kilowatt hours of consumption, as determined by the survey for
which the computation is being made, by the KWH Rate. If such survey shall show
that the Existing Adjusted Electric Charge is different from the Adjusted
Electric Charge computed in accordance with such survey, then effective as of
the earlier of the date of such survey or the earlier date(s), if any, on which
changes in the connected power load or changes in electrical consumption
occurred (as determined by Landlord), the Existing Adjusted Electric Charge
included as a component of Fixed Rent shall be adjusted by an amount equal to
the difference between the Existing Adjusted Electric Charge and the then
Adjusted Electric Charge but in no event shall the Adjusted Electric Charge be
reduced below the Base Electric Charge.

 

(d) If Tenant disagrees in good faith with any such computation or adjustment
made by Landlord, Landlord, at Tenant’s request, shall retain, at Tenant’s
expense, an independent electrical consultant reasonably satisfactory to Tenant
who shall survey the demand for, and consumption of, electricity by Tenant, and
the determination made by such electrical consultant shall be binding on
Landlord and Tenant (provided that in no event shall the Adjusted Electric
Charge be less than the Base Electric Charge). Pending the determination of such
consultant, Tenant shall pay Fixed Rent based on the Adjusted Electric Charge
determined by Landlord, and upon such determination by the consultant,
appropriate adjustment shall be made retroactive to the date of determination by
the consultant.

 

(e) Surveys of Tenant’s electrical consumption shall be based upon the use of
electricity during Business Hours on Business Days, and on such other days and
hours when electricity is used in the Premises; and if cleaning services are
provided by Landlord, such survey shall include Landlord’s normal cleaning hours
of 5 hours per day for lighting within the Premises and for electrical equipment
normally used for such cleaning.

 

(f) If at any time during the Term the Electric Rate shall exceed the Base
Electric Rate or be decreased below the then applicable Electric Rate (as
previously increased pursuant to this Section 2.05), then, effective as of the
date of each such change in the Electric Rate, the Adjusted Electric Charge
included in Fixed Rent shall be increased or decreased in proportion to such
change in the Electric Rate (as determined by Landlord; but in no event shall
the Adjusted Electric Charge be reduced below the Base Electric Charge).

 

(g) At Landlord’s request, Tenant shall execute and deliver an agreement
confirming any change in Fixed Rent under this Section 2.05, but any such change
shall be effective even if such agreement is not executed and delivered.

 

(h) At Landlord’s option, Landlord shall furnish and install all replacement
lighting, tubes, lamps, bulbs and ballasts required in the Premises, and Tenant
shall pay to Landlord or its designated contractor upon demand Landlord’s then
established reasonable charges therefor.

 

- 17 -

 

 

2.06 Manner of Payment. Tenant shall pay all Rent as the same shall become due
and payable under this Lease (a) in the case of Fixed Rent and recurring
Additional Rent, by wire transfer of immediately available federal funds as
directed by Landlord, and (b) in the case of all other sums, either by wire
transfer as aforesaid or by check (subject to collection) drawn on a bank that
clears through The Clearing House Payments Company L.L.C., in each case at the
times provided herein without notice or demand and without setoff or
counterclaim. All Rent shall be paid in lawful money of the United States to
Landlord at its office or such other place as Landlord may from time to time
designate. If Tenant fails timely to pay any Rent, Tenant shall pay interest
thereon from the date when such Rent became due to the date of Landlord’s
receipt thereof at the lesser of (i) 1½% per month and (ii) the maximum rate
permitted by law. Any Additional Rent for which no due date is specified in this
Lease shall be due and payable on the 10th day after the date of invoice. All
bills, invoices and statements rendered to Tenant with respect to this Lease
shall be binding and conclusive on Tenant unless, within 60 days after receipt
of same, Tenant notifies Landlord that it is disputing same.

 

2.07 Security. (a) Tenant has delivered to Landlord, as security for the
performance of Tenant’s obligations under this Lease, an unconditional,
irrevocable letter of credit in the amount of $887,588.70 in the form annexed
hereto as Exhibit G and issued by a bank satisfactory to Landlord (the “Letter
of Credit”). The Letter of Credit shall provide that it is assignable by
Landlord without charge and shall either (i) expire on the date which is 60 days
after the expiration or earlier termination of this Lease (the “LC Date”) or
(ii) be automatically self-renewing until the LC Date. If any Letter of Credit
is not renewed at least 60 days prior to the expiration thereof or if Tenant
holds over in the Premises without the consent of Landlord after the expiration
or termination of this Lease, Landlord may draw upon the Letter of Credit and
hold the proceeds thereof as security for the performance of Tenant’s
obligations under this Lease. Landlord may draw on the Letter of Credit (or the
proceeds thereof) to remedy defaults by Tenant in the payment or performance of
any of Tenant’s obligations under this Lease. If Landlord shall have so drawn
upon the Letter of Credit (or the proceeds thereof), Tenant shall upon demand
deposit with Landlord a sum equal to the amount so drawn by Landlord.

 

(b) Provided Tenant is not in default under this Lease and Tenant has
surrendered the Premises to Landlord in accordance with all of the terms and
conditions of this Lease, on or before the LC Date: (i) Landlord shall return to
Tenant the Letter of Credit (or the proceeds thereof) then held by Landlord or
(ii) if Landlord shall have drawn upon such Letter of Credit (or the proceeds
thereof) to remedy defaults by Tenant in the payment or performance of any of
Tenant’s obligations under this Lease, Landlord shall return to Tenant that
portion, if any, of the proceeds of the Letter of Credit remaining in Landlord’s
possession.

 

- 18 -

 

 

ARTICLE 3

 

Landlord Covenants

 

3.01 Landlord Services. From and after the date that Tenant first occupies the
Premises for the conduct of Tenant’s business, Landlord shall furnish Tenant
with the following services (collectively, “Landlord Services”):

 

(a) heat, ventilation and air-conditioning to the Premises from 7:00 a.m. to
7:00 p.m. on each Business Day and from 9:00 a.m. to 1:00 p.m. on Saturdays
substantially in accordance with the design specifications set forth in Exhibit
F attached hereto, subject to Tenant’s compliance with design conditions,
including occupancy and electric load criteria established by Landlord; if
Tenant shall require heat, ventilation or air conditioning services at any other
times, Landlord shall furnish such service (i) in the case of a Business Day,
upon receiving notice from Tenant by noon of such Business Day and (ii) in the
case of a day other than a Business Day, upon receiving notice from Tenant by
noon of the immediately preceding Business Day, and Tenant shall pay to Landlord
upon demand Landlord’s then established charges therefor which, as of the date
of this Lease are $450.00 per hour, plus applicable sales tax; provided, that
there shall be a minimum charge of 4 hours for any period of additional service
that neither immediately precedes nor immediately follows the standard hours
first set forth above in this Section 3.01(a);

 

(b) (i) passenger elevator service to each floor of the Premises at all times
during Business Hours on Business Days, with at least one passenger elevator
subject to call at all other times and (ii) freight elevator and loading dock
service to the Premises on a first come-first served basis (i.e., no advance
scheduling) on Business Days from 8:00 a.m. to 12:00 p.m. and from 1:00 p.m. to
5:00 p.m., and on a reserved basis at all other times upon the payment of
Landlord’s then established charges therefor which, as of the date of this Lease
are $250.00 per hour, plus applicable sales tax; provided, that there shall be a
minimum charge of 4 hours for any period of additional service that neither
immediately precedes nor immediately follows the standard hours first set forth
above in this Section 3.01(b)(ii); and provided, further, that Tenant shall be
entitled to up to 8 hours (in minimum 4 hour increments) of overtime freight
elevator service at no charge to Tenant solely in connection with Tenant’s
initial move into the Premises; Tenant’s use of all elevators shall be on a
non-exclusive basis;

 

(c) reasonable quantities of hot and cold water to the floor(s) on which the
Premises are located for core lavatory and cleaning purposes only; if Tenant
requires water for any other purpose, Landlord shall furnish cold water at the
Building core riser through a capped outlet located on the floor on which the
Premises is located (within the core of the Building), and the cost of heating
such water, as well as the cost of piping and supplying such water to the
Premises, shall be paid by Tenant; Landlord may install and maintain, at
Tenant’s expense, meters to measure Tenant’s consumption of water for such other
purposes in which event Tenant shall reimburse Landlord on demand for the
quantities of water shown on such meters, at Landlord’s cost therefor (including
costs for sewer rents and taxes) plus 5%;

 

- 19 -

 

 

(d) electric energy through presently installed electric facilities for Tenant’s
reasonable use of lighting and other electrical fixtures, appliances and
equipment at a level of not less than 6 watts connected load per rentable square
foot of space (exclusive of the base Building HVAC system); in no event shall
Tenant’s consumption of electricity exceed the capacity of existing feeders to
the Building or the risers or wiring serving the Premises, nor shall Tenant be
entitled to any unallocated power available in the Building unless, in
Landlord’s judgment (taking into account the then existing and future needs of
other then existing and future tenants, and other needs of the Building), the
same is available and necessary for Tenant’s use, and if Landlord shall provide
any such additional power, Tenant shall pay Landlord upon demand its then
established connection charge for each additional amp of power or portion
thereof provided to the Premises and the cost of installing additional risers,
meters, switches and related equipment necessary to provide such additional
power;

 

(e) cleaning services on Business Days in accordance with Exhibit D attached
hereto. Tenant shall pay to Landlord on demand the costs incurred by Landlord
for (i) extra cleaning work in the Premises required because of (A) the
negligence and/or willful misconduct of Tenant, its subtenants or their
respective employees or visitors, (B) interior glass partitions or an unusual
quantity of interior glass surfaces, (C) non-standard materials or finishes
installed in the Premises and/or (D) the use of the Premises other than during
Business Hours on Business Days, and (ii) removal from the Premises and the
Building of any refuse of Tenant in excess of that ordinarily accumulated in
business office occupancy, including, without limitation, kitchen and pantry
refuse, or at times other than Landlord’s standard cleaning times.
Notwithstanding the foregoing, Landlord shall not be required to clean any
portions of the Premises used for preparation, serving or consumption of food or
beverages, training rooms, trading floors, data processing or reproducing
operations, private lavatories or toilets or other special purposes requiring
greater or more difficult cleaning work than office areas and Tenant shall
retain Landlord’s cleaning contractor at Tenant’s expense to perform such
cleaning and any other cleaning services in excess of those provided for in
Exhibit D. Landlord’s cleaning contractor shall have access to the Premises
after 6:00 p.m. and before 8:00 a.m. and shall have the right to use, without
charge therefor, all light, power and water in the Premises reasonably required
to clean the Premises; and

 

(f) a reasonable amount of condenser water, which shall be requested by Tenant
within 15 days after the date of this Lease and approved by Landlord, in
Landlord’s sole discretion, for Tenant’s supplemental HVAC system from the
common cooling tower unit serving the Building 24 hours a day, 7 days a week.
Landlord shall perform all necessary work and install all required equipment, at
Tenant’s expense, to permit Tenant to tap into Landlord’s condenser water riser
on the floor on which the Premises is located. Tenant shall pay to Landlord a
fee of $1,500.00 per tap and shall pay for Tenant’s usage of condenser water an
amount equal to $1,000.00 per connected ton per annum, which amount shall be
adjusted on each anniversary of the Commencement Date to equal the product of
(i) such amount multiplied by (ii) the percentage of increase, if any, in the
Consumer Price Index for the month prior to the month in which the applicable
anniversary occurs over the Consumer Price Index for the month prior to the
month in which the Commencement Date occurs), which amount shall be payable
within 10 days after rendition of a bill therefor. “Consumer Price Index” means
the Consumer Price Index for All Urban Consumers published by the Bureau of
Labor Statistics of the United States Department of Labor, New York, New
York-Northeastern New Jersey Area (1982-84=100), or any successor index thereto,
appropriately adjusted; provided, that if there shall be no successor index, a
substitute index shall be reasonably selected by Landlord. If, on the first
anniversary of the Commencement Date, Tenant’s connected load of condenser water
is less than the amount initially approved by Landlord, then Landlord shall have
no further obligation to reserve for Tenant’s use any condenser water in excess
of Tenant’s then connected load.

 

- 20 -

 

 

3.02 General Service Provisions. (a) Landlord may stop or interrupt any Landlord
Service, electricity, or other service and may stop or interrupt the use of any
Building facilities and systems at such times as may be necessary and for as
long as may reasonably be required by reason of accidents, strikes, or the
making of repairs, alterations or improvements, or inability to secure a proper
supply of fuel, gas, steam, water, electricity, labor or supplies, or by reason
of any other cause beyond the reasonable control of Landlord. Landlord may
modify the delivery and scope of any Building services if required by reason of
any Laws. Landlord shall have no liability to Tenant by reason of any stoppage,
interruption or modification of any Landlord Service, electricity or other
service or the use of any Building facilities and systems for any reason.
Landlord shall use reasonable diligence (which shall not include incurring
overtime charges) to make such repairs as may be required to machinery or
equipment within Landlord’s control to provide restoration of any Landlord
Service and, where the cessation or interruption of such Landlord Service has
occurred due to circumstances or conditions beyond Landlord’s control, to cause
the same to be restored by diligent application or request to the provider.

 

(b) Without limiting any of Landlord’s other rights and remedies, if Tenant
shall be in default beyond any applicable grace period, Landlord shall not be
obligated to furnish to the Premises any service outside of Business Hours on
Business Days, and Landlord shall have no liability to Tenant by reason of any
failure to provide, or discontinuance of, any such service.

 

(c) “Business Hours” means 8:00 a.m. to 6:00 p.m. “Business Days” means all days
except (a) Saturdays, (b) Sundays and (c) Holidays. “Holidays” means New Year’s
Day, Martin Luther King Day, President’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving, the day following Thanksgiving, Christmas and any other
days which are either (i) observed by both the federal and the state governments
as legal holidays or (ii) designated as a holiday by the Building Service Union
Employee Service contract.

 

ARTICLE 4

 

Leasehold Improvements; Tenant Covenants

 

4.01 Landlord’s Work. (a) Landlord, at Landlord’s sole expense (except as
otherwise set forth in Exhibit E), shall perform or cause to be performed the
work described on Exhibit E (“Landlord’s Work”) in accordance with the
provisions thereof. On the Commencement Date, Tenant shall accept the Premises
in its “as is” condition on such date, subject only to Landlord’s performance of
Landlord’s Work. All initial improvements which do not constitute Landlord’s
Work shall constitute Alterations and shall be performed by Tenant at Tenant’s
expense in accordance with Section 4.02 and any applicable provisions of Exhibit
E.

 

- 21 -

 

 

(b) After the occurrence of the Commencement Date, Landlord shall advise Tenant
thereof and Landlord and Tenant shall promptly confirm the Commencement Date,
the Rent Commencement Date and the Expiration Date by a separate instrument;
provided, that the failure to execute and deliver such instrument shall not
affect the determination of such dates in accordance with the provisions of this
Lease. Pending the resolution of any dispute as to the Commencement Date and/or
the Rent Commencement Date, Tenant shall pay Rent based upon Landlord’s
determination.

 

(c) If for any reason Landlord shall be unable to deliver possession of the
Premises to Tenant on any date specified in this Lease for such delivery,
Landlord shall have no liability to Tenant therefor and the validity of this
Lease shall not be impaired, nor shall the Term be extended, by reason thereof.
This Section 4.01 shall be an express provision to the contrary for purposes of
Section 223-a of the New York Real Property Law and any other law of like import
now or hereafter in effect.

 

4.02 Alterations. (a) Tenant shall make no improvements, changes or alterations
in or to the Premises (“Alterations”) without Landlord’s prior approval.
Landlord shall not unreasonably withhold its approval to any Alteration that is
not a Material Alteration. “Material Alteration” means an Alteration that (i) is
not limited to the interior of the Premises or which affects the exterior
(including the appearance) of the Building or any portion thereof, (ii) is
structural or affects the strength of the Building or any portion thereof, (iii)
affects the usage or the proper functioning of any of the Building systems, (iv)
has a cost greater than $50,000.00, (v) requires the consent of any Superior
Mortgagee or Superior Lessor or (vi) requires a change to the Building’s
certificate of occupancy.

 

(b) Tenant, in connection with any Alteration, shall comply with any rules and
regulations as may be from time to time established by Landlord. Tenant shall
not proceed with any Alteration unless and until Landlord approves Tenant’s
plans and specifications therefor. Any review or approval by Landlord of plans
and specifications with respect to any Alteration is solely for Landlord’s
benefit, and without any representation or warranty to Tenant with respect to
the adequacy, correctness or efficiency thereof, its compliance with Laws or
otherwise.

 

(c) Tenant shall pay to Landlord upon demand Landlord’s reasonable costs and
expenses (including, without limitation, the fees of any architect or engineer
employed by Landlord or any Superior Lessor or Superior Mortgagee for such
purpose) for reviewing plans and specifications and inspecting Alterations.

 

(d) Before proceeding with any Alteration that will cost more than $100,000.00
(exclusive of the costs of decorating work and items constituting Tenant’s
Property), as estimated by a reputable contractor designated by Landlord, Tenant
shall furnish to Landlord one of the following (as selected by Landlord): (i) a
cash deposit, (ii) a performance bond and a labor and materials payment bond
(issued by a corporate surety licensed to do business in New York reasonably
satisfactory to Landlord) or (iii) an irrevocable, unconditional, negotiable
letter of credit, issued by a bank and in a form satisfactory to Landlord; each
to be equal to 125% of the cost of the Alteration, estimated as set forth above.
Any such letter of credit shall be for one year and shall be renewed by Tenant
each and every year until the Alteration in question is completed and shall be
delivered to Landlord not less than 30 days prior to the expiration of the then
current letter of credit, failing which Landlord may present the then current
letter of credit for payment. Upon (A) the completion of the Alteration in
accordance with the terms of this Section 4.02 and (B) the submission to
Landlord of (x) proof evidencing the payment in full for said Alteration, (y)
written unconditional lien waivers of mechanics’ liens and other liens on the
Project from all contractors performing said Alteration and (z) all other
submissions as may be, from time to time required by Landlord, the security
deposited with Landlord (or the balance of the proceeds thereof, if Landlord has
drawn on the same) shall be returned to Tenant. Upon Tenant’s failure properly
to perform, complete and fully pay for any Alteration, as determined by
Landlord, Landlord may, upon notice to Tenant, draw on the security deposited
under this Section 4.02(d) to the extent Landlord deems necessary in connection
with said Alteration, the restoration and/or protection of the Premises or the
Project and the payment of any costs, damages or expenses resulting therefrom.

 

- 22 -

 

 

(e) Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations and for final approval thereof upon completion, and shall cause
Alterations to be performed in compliance therewith, and in compliance with all
Laws and with the plans and specifications approved by Landlord. Alterations
shall be diligently performed in a good and workmanlike manner, using new
materials and equipment at least equal in quality and class to the then
standards for the Building established by Landlord. Alterations shall be
performed by architects, engineers and contractors first approved by Landlord
(which approval shall not be unreasonably withheld or delayed); provided, that
any Alterations in or to the systems of the Building shall be performed only by
the contractor(s) designated by Landlord (Landlord shall, from time to time upon
Tenant’s request made prior to Tenant’s commencement of each such Alteration,
designate at least 3 contractors for each Building system except for the Class E
system for which Landlord shall only designate one contractor and Landlord may
designate only one approved filing agent/expediter to be used in connection with
all Alterations). The performance of any Alteration or any other work in the
Project shall not be carried out in a manner which would violate Landlord’s
union contracts affecting the Project, or create any work stoppage, picketing,
labor disruption, disharmony or dispute or any interference with the business of
Landlord or any tenant or occupant of the Building. Tenant shall immediately
stop the performance of any work or service by any party if Landlord notifies
Tenant that continuing such performance would violate Landlord’s union contracts
affecting the Project, or create any work stoppage, picketing, labor disruption,
disharmony or dispute or any interference with the business of Landlord or any
tenant or occupant of the Building, and Tenant shall not resume the performance
of such work or service until such time as the same may be performed in a manner
which shall not violate such union contracts or create such work stoppage,
picketing, labor disruption, disharmony or dispute or interference.

 

(f) Throughout the performance of Alterations, Tenant shall carry worker’s
compensation insurance in statutory limits, “all risk” Builders Risk coverage
and general liability insurance, with completed operation endorsement, for any
occurrence in or about the Project, under which Landlord and its agent and any
Superior Lessor and Superior Mortgagee whose name and address have been
furnished to Tenant shall be named as parties insured, in such limits as
Landlord may reasonably require, with insurers reasonably satisfactory to
Landlord. Tenant shall furnish Landlord with evidence that such insurance is in
effect at or before the commencement of Alterations and, on request, at
reasonable intervals thereafter during the continuance of Alterations.

 

- 23 -

 

 

(g) Should any mechanics’ or other liens be filed against any portion of the
Project by reason of the acts or omissions of, or because of a claim against,
Tenant or anyone claiming under or through Tenant, Tenant shall cause the same
to be canceled or discharged of record by bond or otherwise within 10 days after
notice from Landlord. If Tenant shall fail to cancel or discharge said lien or
liens within said 30 day period, Landlord may cancel or discharge the same and,
upon Landlord’s demand, Tenant shall reimburse Landlord for all costs incurred
in canceling or discharging such liens, together with interest thereon at the
Interest Rate from the date incurred by Landlord to the date of payment by
Tenant, such reimbursement to be made within 30 days after receipt by Tenant of
a written statement from Landlord as to the amount of such costs. Tenant shall
indemnify and hold Landlord harmless from and against all costs (including,
without limitation, reasonable attorneys’ fees and disbursements and costs of
suit), losses, liabilities or causes of action arising out of or relating to any
Alteration, including, without limitation, any mechanics’ or other liens
asserted in connection with such Alteration.

 

(h) Tenant shall deliver to Landlord, within 30 days after the completion of an
Alteration, “as-built” drawings thereof using the AutoCAD Computer Assisted
Drafting and Design System, Version 12 or later or such other system or medium
as Landlord may accept. During the Term, Tenant shall keep records of
Alterations costing in excess of $50,000.00 including plans and specifications,
copies of contracts, invoices, evidence of payment and all other records
customarily maintained in the real estate business relating to Alterations and
the cost thereof and shall, within 30 days after demand by Landlord, furnish to
Landlord copies of such records.

 

(i) All Alterations to and Fixtures installed by Tenant in the Premises shall be
fully paid for by Tenant in cash and shall not be subject to conditional bills
of sale, chattel mortgages, or other title retention agreements.

 

4.03 Landlord’s and Tenant’s Property. (a) All fixtures, equipment, improvements
and appurtenances attached to or built into the Premises, whether or not at the
expense of Tenant (collectively, “Fixtures”), shall be and remain a part of the
Premises and shall not be removed by Tenant. All Fixtures shall be the property
of Tenant during the Term and, upon expiration or earlier termination of this
Lease, shall become the property of Landlord.

 

(b) All movable partitions, business and trade fixtures, machinery and
equipment, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in the Premises (collectively, “Tenant’s
Property”) shall be and shall remain the property of Tenant and may be removed
by Tenant at any time during the Term; provided, that if any Tenant’s Property
is removed, Tenant shall repair any damage to the Premises or to the Building
resulting from the installation and/or removal thereof. Notwithstanding the
foregoing, any equipment or other property identified in this Lease as having
been paid for with any allowance or credit granted by Landlord to Tenant shall
not be considered Tenant’s Property and shall be and remain a part of the
Premises, shall, upon the expiration or earlier termination of this Lease, be
the property of Landlord and shall not be removed by Tenant.

 

- 24 -

 

 

(c) At or before the Expiration Date, or within 15 days after any earlier
termination of this Lease, Tenant, at Tenant’s expense, shall remove Tenant’s
Property from the Premises (except such items thereof as Landlord shall have
expressly permitted to remain, which shall become the property of Landlord), and
Tenant shall repair any damage to the Premises or the Building resulting from
any installation and/or removal of Tenant’s Property. Any items of Tenant’s
Property which remain in the Premises after the Expiration Date, or more than 15
days after an earlier termination of this Lease, may, at the option of Landlord,
be deemed to have been abandoned, and may be retained by Landlord as Landlord’s
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall determine, at Tenant’s expense.

 

(d) Landlord, by notice given to Tenant at any time prior to the Expiration Date
or not later than 30 days after any earlier termination of this Lease, may
require Tenant, notwithstanding Section 4.03(a), to remove all or any Fixtures
that do not constitute a standard office installation (each, a “Specialty
Alteration”), such as, by way of example only, kitchens, vaults, safes, raised
flooring, data and telecommunication wires and cables and stairwells. If
Landlord shall give such notice, then Tenant, at Tenant’s expense, prior to the
Expiration Date, or, in the case of an earlier termination of this Lease, within
15 days after the giving of such notice by Landlord, shall remove the same from
the Premises, shall repair and restore the Premises to the condition existing
prior to installation thereof and shall repair any damage to the Premises or to
the Building due to such removal. Tenant may request, upon submitting to
Landlord plans and specifications for any Alteration, that Landlord advise
Tenant, together with Landlord’s approval of the plans and specifications in
question, whether or not any portion of such Alteration constitutes a Specialty
Alteration that must be removed by Tenant at the end of the Term. If Tenant so
requests and Landlord shall fail to so advise Tenant together with Landlord’s
approval of the plans and specifications in question, then Landlord shall be
deemed to have advised Tenant that no portion of such Alteration constitutes a
Specialty Alteration that must be removed by Tenant upon the expiration or
earlier termination of this Lease.



 

4.04 Access and Changes to Building. (a) Landlord reserves the right, at any
time, to make changes in or to the Project as Landlord may deem necessary or
desirable, and Landlord shall have no liability to Tenant therefor, provided any
such change does not deprive Tenant of access to the Premises and does not
affect the first-class nature of the Project. Landlord may install and maintain
pipes, fans, ducts, wires and conduits within or through the walls, floors or
ceilings of the Premises. In exercising its rights under this Section 4.04,
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
use of the Premises for the ordinary conduct of Tenant’s business. Tenant shall
not have any easement or other right in or to the use of any door or any passage
or any concourse or any plaza connecting the Building with any other building or
to any public conveniences, and the use of such doors, passages, concourses,
plazas and conveniences may, without notice to Tenant, be regulated or
discontinued at any time by Landlord.

 

(b) Except for the space within the inside surfaces of all walls, hung ceilings,
floors, windows and doors bounding the Premises, all of the Building, including,
without limitation, exterior Building walls, core corridor walls and doors and
any core corridor entrance, any terraces or roofs adjacent to the Premises, and
any space in or adjacent to the Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Premises,
are reserved to Landlord and are not part of the Premises. Landlord reserves the
right to name the Project or any portion thereof, and to change the name or
address of the Project or any portion thereof, at any time and from time to
time.

 

- 25 -

 

 

(c) Landlord shall have no liability to Tenant if at any time any windows of the
Premises are either temporarily or permanently darkened or obstructed by reason
of any repairs, improvements, construction, maintenance and/or cleaning in or
about the Building, or covered by any translucent material for the purpose of
energy conservation, or if any part of the Project, other than the Premises, is
temporarily or permanently closed or inoperable.

 

(d) Landlord and persons authorized by Landlord shall have the right, upon prior
notice to Tenant (except in an emergency), to enter the Premises (together with
any necessary materials and/or equipment), to inspect or perform such work as
Landlord may reasonably deem necessary or to exhibit the Premises to prospective
purchasers or, during the last 24 months of the Term, to prospective tenants, or
for any other purpose as Landlord may deem necessary or desirable. Landlord
shall have no liability to Tenant by reason of any such entry. Landlord shall
not be required to make any improvements or repairs of any kind or character to
the Premises during the Term.

 

4.05 Repairs. Tenant shall keep the Premises (including, without limitation, all
Fixtures) in good condition and, upon expiration or earlier termination of the
Term, shall surrender the same to Landlord in the same condition as when first
occupied, reasonable wear and tear excepted. Tenant’s obligation shall include,
without limitation, the obligation to repair all damage caused by Tenant, its
agents, employees, invitees and licensees to the equipment and other
installations in the Premises or anywhere in the Building. Any maintenance,
repair or replacement to the windows, the Building systems, the Building’s
structural components or any areas outside the Premises and which is Tenant’s
obligation to perform shall be performed by Landlord at Tenant’s expense. Tenant
shall not commit or allow to be committed any waste or damage to any portion of
the Premises or the Project.

 

4.06 Compliance with Laws. Tenant shall comply with all laws, ordinances, rules,
orders and regulations (present, future, ordinary, extraordinary, foreseen or
unforeseen) of any governmental, public or quasi-public authority and of the New
York Board of Fire Underwriters and any other entity performing similar
functions, at any time duly in force (collectively “Laws”), attributable to any
work, installation, occupancy, use or manner of use by Tenant of the Premises or
any part thereof. Nothing contained in this Section 4.06 shall require Tenant to
make any changes to the structural components of the Building unless the same
are necessitated by reason of Tenant’s performance of any Alterations, Tenant’s
manner of use of the Premises or the use by Tenant of the Premises for purposes
other than normal and customary ordinary office purposes. Tenant shall procure
and maintain all licenses and permits required for its business.

 

- 26 -

 

 

4.07 Tenant Advertising. Tenant shall not use, and shall cause each of its
Affiliates not to use, the name or likeness of the Building or the Project in
any advertising (by whatever medium) without Landlord’s consent (not to be
unreasonably withheld or delayed).

 

4.08 Right to Perform Tenant Covenants. If Tenant fails to perform any of its
obligations under this Lease, Landlord, any Superior Lessor or any Superior
Mortgagee (each, a “Curing Party”) may perform the same at the expense of Tenant
(a) immediately and without notice in the case of emergency or in case such
failure interferes with the use of space by any other tenant in the Building or
with the efficient operation of the Building or may result in a violation of any
Law or in a cancellation of any insurance policy maintained by Landlord and (b)
in any other case if such failure continues beyond any applicable grace period.
If a Curing Party performs any of Tenant’s obligations under this Lease, Tenant
shall pay to Landlord (as Additional Rent) the costs thereof, together with
interest at the Interest Rate from the date incurred by the Curing Party until
paid by Tenant, within 10 days after receipt by Tenant of a statement as to the
amounts of such costs. If the Curing Party effects such cure by bonding any lien
which Tenant is required to bond or otherwise discharge, Tenant shall obtain and
substitute a bond for the Curing Party’s bond and shall reimburse the Curing
Party for the cost of the Curing Party’s bond. “Interest Rate” means the lesser
of (i) the base rate from time to time announced by Citibank, N.A. (or, if
Citibank, N.A. shall not exist or shall cease to announce such rate, such other
bank in New York, New York, as shall be designated by Landlord in a notice to
Tenant) to be in effect at its principal office in New York, New York plus 2%
and (ii) the maximum rate permitted by law.

 

ARTICLE 5

 

Assignment and Subletting

 

5.01 Assignment; Etc. (a) Subject to the further provisions of this Article 5,
neither this Lease nor the term and estate hereby granted, nor any part hereof
or thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred voluntarily, involuntarily, by operation of law or otherwise, and
neither the Premises, nor any part thereof, shall be subleased, be licensed, be
used or occupied by any person or entity other than Tenant or be encumbered in
any manner by reason of any act or omission on the part of Tenant, and no rents
or other sums receivable by Tenant under any sublease of all or any part of the
Premises shall be assigned or otherwise encumbered, without the prior consent of
Landlord. The dissolution or direct or indirect transfer of control of Tenant
(however accomplished including, by way of example, the addition of new partners
or members or withdrawal of existing partners or members, or transfers of
interests in distributions of profits or losses of Tenant, issuance of
additional stock, redemption of stock, stock voting agreement, or change in
classes of stock) shall be deemed an assignment of this Lease regardless of
whether the transfer is made by one or more transactions, or whether one or more
persons or entities hold the controlling interest prior to the transfer or
afterwards. An agreement under which another person or entity becomes
responsible for all or a portion of Tenant’s obligations under this Lease shall
be deemed an assignment of this Lease. No assignment or other transfer of this
Lease and the term and estate hereby granted, and no subletting of all or any
portion of the Premises shall relieve Tenant of its liability under this Lease
or of the obligation to obtain Landlord’s prior consent to any further
assignment, other transfer or subletting. Any attempt to assign this Lease or
sublet all or any portion of the Premises in violation of this Article 5 shall
be null and void.

 

- 27 -

 

 

 

(b) Notwithstanding Section 5.01(a), without the consent of Landlord, this Lease
may be assigned to (i) an entity created by merger, reorganization or
recapitalization of or with Tenant or (ii) a purchaser of all or substantially
all of Tenant’s assets; provided, in the case of both clause (i) and clause
(ii), that (A) Landlord shall have received a notice of such assignment from
Tenant, (B) the assignee assumes by written instrument satisfactory to Landlord
all of Tenant’s obligations under this Lease, (C) such assignment is for a valid
business purpose and not to avoid any obligations under this Lease, and (D) the
assignee is a reputable entity of good character and shall have, immediately
after giving effect to such assignment, an aggregate net worth (computed in
accordance with GAAP) at least equal to the aggregate net worth (as so computed)
of Tenant immediately prior to such assignment or on the date of this Lease,
whichever is greater. Sections 5.02, 5.03 and 5.05 shall not apply to
assignments or transfers made by Tenant pursuant to this Section 5.01(b).

 

(c) Notwithstanding Section 5.01(a), without the consent of Landlord, Tenant may
assign this Lease or sublet all or any part of the Premises to an Affiliate of
Tenant; provided, that (i) Landlord shall have received a notice of such
assignment or sublease from Tenant; and (ii) in the case of any such assignment,
(A) the assignment is for a valid business purpose and not to avoid any
obligations under this Lease, and (B) the assignee assumes by written instrument
satisfactory to Landlord all of Tenant’s obligations under this Lease.
“Affiliate” means, as to any designated person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
designated person or entity. “Control” (and with correlative meaning,
“controlled by” and “under common control with”) means ownership or voting
control, directly or indirectly, of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.
Sections 5.02, 5.03 and 5.05 shall not apply to assignments, transfers or
subleases made by Tenant pursuant to this Section 5.01(c).

 

5.02 Landlord’s Right of First Offer. (a) If Tenant desires to assign this Lease
or sublet all or part of the Premises (other than in accordance with Sections
5.01(b) or (c), Tenant shall give to Landlord notice (“Tenant’s Offer Notice”)
thereof, specifying (i) in the case of a proposed subletting, the location of
the space to be sublet and the term of the subletting of such space, (ii) (A) in
the case of a proposed assignment, Tenant’s good faith offer of the
consideration Tenant desires to receive or pay for such assignment or (B) in the
case of a proposed subletting, Tenant’s good faith offer of the fixed annual
rent which Tenant desires to receive for such proposed subletting (assuming that
a subtenant will pay for Taxes, Operating Expenses and electricity in the same
manner, and utilizing the same base year or base amount, as Tenant pays for such
amounts under this Lease) and (iii) the proposed assignment or sublease
commencement date.

 

(b) Tenant’s Offer Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may, at Landlord’s option, (i)
sublease such space from Tenant (if the proposed transaction is a sublease of
all or part of the Premises), (ii) have this Lease assigned to it or terminate
this Lease (if the proposed transaction is an assignment or a sublease of all or
substantially all of the Premises or a sublease of a portion of the Premises
which, when aggregated with other subleases then in effect, covers all or
substantially all of the Premises), or (iii) terminate this Lease with respect
to the space covered by the proposed sublease (if the proposed transaction is a
sublease of part of the Premises). Said option may be exercised by Landlord by
notice to Tenant within 60 days after a Tenant’s Offer Notice, together with all
information required pursuant to Section 5.02(a), has been given by Tenant to
Landlord.

 

- 28 -

 

 

(c) If Landlord exercises its option under Section 5.02(b)(ii) to terminate this
Lease, then this Lease shall terminate on the proposed assignment or sublease
commencement date specified in the applicable Tenant’s Offer Notice and all Rent
shall be paid and apportioned to such date.

 

(d) If Landlord exercises its option under Section 5.02(b)(ii) to have this
Lease assigned to it (or its designee), then Tenant shall assign this Lease to
Landlord (or Landlord’s designee) by an assignment in form and substance
reasonably satisfactory to Landlord, effective on the date that is the proposed
assignment or sublease commencement date specified in the applicable Tenant’s
Offer Notice. Tenant shall not be entitled to consideration or payment from
Landlord (or Landlord’s designee) in connection with any such assignment. If the
Tenant’s Offer Notice provides that Tenant will pay any consideration or grant
any concessions in connection with the proposed assignment or sublease, then
Tenant shall pay such consideration and/or grant any such concessions to
Landlord (or Landlord’s designee) on the date Tenant assigns this Lease to
Landlord (or Landlord’s designee).

 

(e) If Landlord exercises its option under Section 5.02(b)(iii) to terminate
this Lease with respect to the space covered by a proposed sublease, then (i)
this Lease shall terminate with respect to such part of the Premises on the
effective date of the proposed sublease; (ii) from and after such date the Rent
shall be adjusted, based upon the proportion that the rentable area of the
Premises remaining bears to the total rentable area of the Premises and (iii)
Tenant shall pay to Landlord, upon demand, the costs incurred by Landlord in
demising separately such part of the Premises and in complying with any Laws
relating to such demise.

 

(f) If Landlord exercises its option under Section 5.02(b)(i) to sublet the
space Tenant desires to sublet, such sublease to Landlord or its designee (as
subtenant) shall be in form and substance reasonably satisfactory to Landlord at
the lower of (i) the rental rate per rentable square foot of Fixed Rent and
Additional Rent then payable pursuant to this Lease or (ii) the rental set forth
in the applicable Tenant’s Offer Notice with respect to such sublet space, and
shall be for the term set forth in the applicable Tenant’s Offer Notice, and:

 

(A) shall be subject to all of the terms and conditions of this Lease except
such as are irrelevant or inapplicable, and except as otherwise expressly set
forth to the contrary in this Section 5.02(f);

 

(B) shall be upon the same terms and conditions as those contained in the
applicable Tenant’s Offer Notice and otherwise on the terms and conditions of
this Lease, except such as are irrelevant or inapplicable and except as
otherwise expressly set forth to the contrary in this Section 5.02(f);

 

- 29 -

 

 

(C) shall permit the sublessee, without Tenant’s consent, freely to assign such
sublease or any interest therein or to sublet all or any part of the space
covered by such sublease and to make any and all alterations and improvements in
the space covered by such sublease;

 

(D) shall provide that any assignee or further subtenant of Landlord or its
designee may, at the election of Landlord, make alterations, decorations and
installations in such space or any part thereof, any or all of which may be
removed, in whole or in part, by such assignee or subtenant, at its option,
prior to or upon the expiration or other termination of such sublease, provided
that such assignee or subtenant, at its expense, shall repair any damage caused
by such removal; and

 

(E) shall provide that (1) the parties to such sublease expressly negate any
intention that any estate created under such sublease be merged with any other
estate held by either of said parties, (2) any assignment or subletting by
Landlord or its designee (as the subtenant) may be for any purpose or purposes
that Landlord shall deem appropriate, (3) Landlord, at Tenant’s expense, may
make such alterations as may be required or deemed necessary by Landlord to
demise separately the subleased space and to comply with any Laws relating to
such demise, and (4) at the expiration of the term of such sublease, Tenant
shall accept the space covered by such sublease in its then existing condition,
subject to the obligations of the sublessee to make such repairs thereto as may
be necessary to preserve such space in good order and condition.

 

(g) In the case of a proposed sublease, Tenant shall not sublet any space to a
third party at a rental which is less (on a per rentable square foot basis) than
the rental (on a per rentable square foot basis) specified in Tenant’s Offer
Notice with respect to such space, without complying once again with all of the
provisions of this Section 5.02 and re-offering such space to Landlord at such
lower rental. In the case of a proposed assignment, Tenant shall not assign this
Lease to a third party where Tenant pays greater consideration or grants a
greater concession to such third party for such assignment than the
consideration offered to be paid or concession offered to be granted to Landlord
in Tenant’s Offer Notice, or receives less consideration from such third party
for such assignment than the consideration offered to be paid by Landlord in
Tenant’s Offer Notice, in each case without complying once again with all of the
provisions of this Section 5.02 and re-offering to assign this Lease to Landlord
and pay such consideration or grant such concession to Landlord.

 

5.03 Assignment and Subletting Procedures. (a) If Tenant delivers to Landlord a
Tenant’s Offer Notice with respect to any proposed assignment of this Lease or
subletting of all or part of the Premises and Landlord does not timely exercise
any of its options under Section 5.02, and Tenant thereafter desires to assign
this Lease or sublet the space specified in Tenant’s Offer Notice, Tenant shall
notify Landlord (a “Transfer Notice”) of such desire, which notice shall be
accompanied by (i) a copy of the proposed assignment or sublease and all related
agreements, the effective date of which shall be at least 30 days after the
giving of the Transfer Notice, (ii) a statement setting forth in reasonable
detail the identity of the proposed assignee or subtenant, the nature of its
business and its proposed use of the Premises, (iii) current financial
information with respect to the proposed assignee or subtenant, including
without limitation, its most recent financial statements and (iv) such other
information as Landlord may reasonably request and Landlord’s consent to the
proposed assignment or sublease shall not be unreasonably withheld or delayed,
provided that:

 

- 30 -

 

 

(i) Such Transfer Notice shall be delivered to Landlord within 6 months after
the delivery to Landlord of the applicable Tenant’s Offer Notice.

 

(ii) Tenant shall not be in default under this Lease beyond applicable notice
and grace periods.

 

(iii) In Landlord’s judgment the proposed assignee or subtenant will use the
Premises in a manner that (A) is in keeping with the then standards of the
Building, (B) is limited to the use expressly permitted under this Lease, and
(C) will not violate any negative covenant as to use contained in any other
Lease of space in the Building.

 

(iv) The proposed assignee or subtenant is, in Landlord’s judgment, a reputable
person or entity of good character and with sufficient financial worth
considering the responsibility involved.

 

(v) Neither the proposed assignee or sublessee, nor any Affiliate of such
assignee or sublessee, is then an occupant of any part of the Building.

 

(vi) The proposed assignee or sublessee is not a person with whom Landlord is
then negotiating or has within the prior 6 months negotiated to lease space in
the Building.

 

(vii) The form of the proposed sublease shall be reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article 5.

 

(viii) There shall not be more than 1 subtenant of the Premises.

 

(ix) The aggregate rent to be paid by the proposed subtenant is not less than
the greater of (A) the fair rental value of the sublet space as sublet space or
(B) 90% of the fair rental value of the sublet space if such space were being
leased directly by Landlord (in each case as reasonably determined by Landlord).

 

(x) Tenant shall reimburse Landlord on demand for any costs incurred by Landlord
in connection with said assignment or sublease, including, without limitation,
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant, and legal costs incurred in connection with the granting
of any requested consent.

 

(b) If Landlord consents to a proposed assignment or sublease and Tenant fails
to execute and deliver the assignment or sublease to which Landlord consented
within 45 days after the giving of such consent, then Tenant shall again comply
with this Article 5 before assigning this Lease or subletting all or part of the
Premises.

 

- 31 -

 

 

5.04 General Provisions. (a) If this Lease is assigned, whether or not in
violation of this Lease, Landlord may collect rent from the assignee. If the
Premises or any part thereof are sublet or occupied by anybody other than
Tenant, whether or not in violation of this Lease, Landlord may, after default
by Tenant, and expiration of Tenant’s time to cure such default, collect rent
from the subtenant or occupant. In either event, Landlord may apply the net
amount collected against Rent, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 5.01(a),
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the performance of Tenant’s obligations under this Lease.

 

(b) No assignment or transfer shall be effective until the assignee delivers to
Landlord (i) evidence that the assignee, as Tenant hereunder, has complied with
the requirements of Sections 7.02 and 7.03, and (ii) an agreement in form and
substance satisfactory to Landlord whereby the assignee assumes Tenant’s
obligations under this Lease.

 

(c) Notwithstanding any assignment or transfer, whether or not in violation of
this Lease, and notwithstanding the acceptance of any Rent by Landlord from an
assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease. The joint and
several liability of Tenant and any immediate or remote successor in interest of
Tenant shall not be discharged, released or impaired in any respect by any
agreement made by Landlord extending the time to perform, or otherwise
modifying, any of the obligations of Tenant under this Lease, or by any waiver
or failure of Landlord to enforce any of the obligations of Tenant under this
Lease.

 

(d) Each subletting by Tenant shall be subject to the following:

 

(i) No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.

 

(ii) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until there has been delivered to Landlord, both
(A) an executed counterpart of such sublease, and (B) a certificate of insurance
evidencing that (x) Landlord is an additional insured under the insurance
policies required to be maintained by occupants of the Premises pursuant to
Section 7.02, and (y) there is in full force and effect, the insurance otherwise
required by Section 7.02.

 

(iii) Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, reentry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be liable for,
subject to or bound by any item of the type that a Successor Landlord is not so
liable for, subject to or bound by in the case of an attornment by Tenant to a
Successor Landlord under Section 6.01(a).

 

- 32 -

 

 

(e) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without Landlord’s consent and without complying with all of the terms
and conditions of this Article 5, including, without limitation, Section 5.04,
which for purposes of this Section 5.04(e) shall be deemed to be appropriately
modified to take into account that the transaction in question is an assignment
of the sublease or a further subletting of the space demised under the sublease,
as the case may be.

 

(f) Tenant shall not publicly advertise the availability of the Premises or any
portion thereof as sublet space or by way of an assignment of this Lease,
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld or delayed provided that Tenant shall in no event
advertise the rental rate or any description thereof.

 

(g) Neither Tenant nor any direct or indirect subtenant of Tenant shall enter
into any lease, sublease, license, concession or other agreement for use,
occupancy or utilization of space in the Premises which provides for a rental or
payment for such use, occupancy or utilization based in whole or in part on the
net income or profits derived by any person from the property leased, occupied
or utilized, or which would require the payment of any consideration which would
not fall within the definitions of “rents from real property” as that term is
defined in Section 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

5.05 Assignment and Sublease Profits. (a) If the aggregate of the amounts
payable as fixed rent and as additional rent on account of Taxes, Operating
Expenses and electricity by a subtenant under a sublease of any part of the
Premises and the amount of any Other Sublease Consideration payable to Tenant by
such subtenant, whether received in a lump-sum payment or otherwise shall be in
excess of Tenant’s Basic Cost therefor at that time then, promptly after the
collection thereof, Tenant shall pay to Landlord in monthly installments as and
when collected, as Additional Rent, 50% of such excess. Tenant shall deliver to
Landlord within 60 days after the end of each calendar year and within 60 days
after the expiration or earlier termination of this Lease a statement specifying
each sublease in effect during such calendar year or partial calendar year, the
rentable area demised thereby, the term thereof and a computation in reasonable
detail showing the calculation of the amounts paid and payable by the subtenant
to Tenant, and by Tenant to Landlord, with respect to such sublease for the
period covered by such statement. “Tenant’s Basic Cost” for sublet space at any
time means the sum of (i) the portion of the Fixed Rent, Tax Payments and
Operating Payments which is attributable to the sublet space, plus (ii) the
amount payable by Tenant on account of electricity in respect of the sublet
space, plus (iii) the amount of any costs reasonably incurred by Tenant in
making changes in the layout and finish of the sublet space for the subtenant
amortized on a straight-line basis over the term of the sublease, plus (iv) the
amount of any reasonable brokerage commissions and reasonable legal fees paid by
Tenant in connection with the sublease amortized on a straight-line basis over
the term of the sublease. “Other Sublease Considerations” means all sums paid
for the furnishing of services by Tenant and the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property less, in the case of the sale thereof, the then net unamortized or
undepreciated cost thereof determined on the basis of Tenant’s federal income
tax returns.

 

- 33 -

 

 

(b) Upon any assignment of this Lease, Tenant shall pay to Landlord 50% of the
Assignment Consideration received by Tenant for such assignment, after deducting
therefrom customary and reasonable closing expenses. “Assignment Consideration”
means an amount equal to all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, without limitation,
sums paid for the furnishing of services by Tenant and the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture, furnishings or
other personal property, less, in the case of a sale thereof, the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant’s
federal income tax returns).

 

ARTICLE 6

 

Subordination; Default; Indemnity

 

6.01 Subordination. (a) This Lease is subject and subordinate to each mortgage
(a “Superior Mortgage”) and each underlying lease (a “Superior Lease”) which may
now or hereafter affect all or any portion of the Project or any interest
therein. The lessor under a Superior Lease is called a “Superior Lessor” and the
mortgagee under a Superior Mortgage is called a “Superior Mortgagee”. Tenant
shall execute, acknowledge and deliver any instrument reasonably requested by
Landlord, a Superior Lessor or Superior Mortgagee to evidence such
subordination, but no such instrument shall be necessary to make such
subordination effective. Tenant shall execute any amendment of this Lease
requested by a Superior Mortgagee or a Superior Lessor, provided such amendment
shall not result in a material increase in Tenant’s obligations under this Lease
or a material reduction in the benefits available to Tenant. In the event of the
enforcement by a Superior Mortgagee of the remedies provided for by law or by
such Superior Mortgage, or in the event of the termination or expiration of a
Superior Lease, Tenant, upon request of such Superior Mortgagee, Superior Lessor
or any person succeeding to the interest of such mortgagee or lessor (each, a
“Successor Landlord”), shall automatically become the tenant of such Successor
Landlord without change in the terms or provisions of this Lease (it being
understood that Tenant shall, if requested, enter into a new lease on terms
identical to those in this Lease); provided, that any Successor Landlord shall
not be (i) liable for any act, omission or default of any prior landlord
(including, without limitation, Landlord); (ii) liable for the return of any
moneys paid to or on deposit with any prior landlord (including, without
limitation, Landlord), except to the extent such moneys or deposits are
delivered to such Successor Landlord; (iii) subject to any offset, claims or
defense that Tenant might have against any prior landlord (including, without
limitation, Landlord); (iv) bound by any Rent which Tenant might have paid for
more than the current month to any prior landlord (including, without
limitation, Landlord) unless actually received by such Successor Landlord; (v)
bound by any covenant to perform or complete any construction in connection with
the Project or the Premises or to pay any sums to Tenant in connection
therewith; or (vi) bound by any waiver or forbearance under, or any amendment,
modification, abridgment, cancellation or surrender of, this Lease made without
the consent of such Successor Landlord. Upon request by such Successor Landlord,
Tenant shall execute and deliver an instrument or instruments, reasonably
requested by such Successor Landlord, confirming the attornment provided for
herein, but no such instrument shall be necessary to make such attornment
effective.

 

- 34 -

 

 

(b) Tenant shall give each Superior Mortgagee and each Superior Lessor a copy of
any notice of default served upon Landlord, provided that Tenant has been
notified of the address of such mortgagee or lessor. If Landlord fails to cure
any default as to which Tenant is obligated to give notice pursuant to the
preceding sentence within the time provided for in this Lease, then each such
mortgagee or lessor shall have an additional 30 days after receipt of such
notice within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be necessary if, within such
30 days, any such mortgagee or lessor has commenced and is diligently pursuing
the remedies necessary to cure such default (including, without limitation,
commencement of foreclosure proceedings or eviction proceedings, if necessary to
effect such cure), in which event this Lease shall not be terminated and Tenant
shall not exercise any other rights or remedies under this Lease or otherwise
while such remedies are being so diligently pursued. Nothing herein shall be
deemed to imply that Tenant has any right to terminate this Lease or any other
right or remedy, except as may be otherwise expressly provided for in this
Lease.

 

6.02 Estoppel Certificate. (a) Within 10 Business Days following request from
Landlord, any Superior Mortgagee or any Superior Lessor, Tenant shall deliver to
Landlord a statement executed and acknowledged by Tenant, in form reasonably
satisfactory to Landlord, (i) stating the Commencement Date, the Rent
Commencement Date and the Expiration Date, and that this Lease is then in full
force and effect and has not been modified (or if modified, setting forth all
modifications), (ii) setting forth the date to which Fixed Rent and any
Additional Rent have been paid, together with the amount of monthly Fixed Rent,
Tax Payment and Operating Payment then payable, (iii) stating whether or not, to
the best of Tenant’s knowledge, Landlord is in default under this Lease, and, if
Tenant asserts that Landlord is in default, setting forth the specific nature of
any such defaults, (iv) stating whether Landlord has failed to complete any work
required to be performed by Landlord under this Lease, (v) stating whether there
are any sums payable to Tenant by Landlord under this Lease, (vi) stating the
amount of the security deposit, if any, under this Lease, (vii) stating whether
there are any subleases affecting the Premises, (viii) stating the address of
Tenant to which all notices and communications under this Lease shall be sent,
and (ix) responding to any other matters reasonably requested by Landlord, such
Superior Mortgagee or such Superior Lessor. Tenant acknowledges that any
statement delivered pursuant to this Section 6.02(a) may be relied upon by any
purchaser or owner of the Real Property or the Building, or all or any portion
of Landlord’s interest in the Real Property or the Building or under any
Superior Lease, or by any Superior Mortgagee or assignee thereof, or by any
Superior Lessor or assignee thereof.

 

(b) Within 10 Business Days following request from Tenant (but in no event more
than once in any twelve month period), Landlord shall deliver to Tenant a
statement executed and acknowledged by Landlord, in form reasonably satisfactory
to Tenant, (i) stating the Commencement Date, the Rent Commencement Date and the
Expiration Date, and that this Lease is then in full force and effect and has
not been modified (or if modified, setting forth all modifications), (ii)
setting forth the date to which Fixed Rent and any Additional Rent have been
paid, together with the amount of monthly Fixed Rent, Tax Payment and Operating
Payment then payable and (iii) stating whether or not, to Landlord’s knowledge,
Tenant is in default under this Lease, and, if Landlord asserts that Tenant is
in default, setting forth in reasonable specificity the nature of any such
defaults.

 

- 35 -

 

 

6.03 Default. This Lease and the term and estate hereby granted are subject to
the limitation that:

 

(a) if Tenant defaults in the payment of any Rent, and such default continues
for 5 days after Landlord gives to Tenant a notice specifying such default, or

 

(b) if Tenant defaults in the keeping, observance or performance of any covenant
or agreement (other than a default of the character referred to in Sections
6.03(a), (c), (d), (e), (f) or (g)), and if such default continues and is not
cured within 30 days after Landlord gives to Tenant a notice specifying the
same, or, in the case of a default which for causes beyond Tenant’s reasonable
control cannot with due diligence be cured within such period of 30 days, if
Tenant shall not immediately upon the receipt of such notice, (i) advise
Landlord of Tenant’s intention duly to institute all steps necessary to cure
such default and (ii) institute and thereafter diligently prosecute to
completion all steps necessary to cure the same, or

 

(c) if there shall be any direct or indirect assignment (including, without
limitation, any direct or indirect transfer of the interests in Tenant which is
deemed to constitute an assignment hereunder), subletting or other transfer of
this Lease or the term and estate granted hereby or of the right to occupy all
or any portion of the Premises, whether voluntary, involuntary, by operation of
law or otherwise, except as expressly permitted by Article 5, or

 

(d) if Tenant shall abandon the Premises (and the fact that any of Tenant’s
Property remains in the Premises shall not be evidence that Tenant has not
abandoned the Premises), or

 

(e) if Tenant or any Affiliate of Tenant defaults under any other lease with
Landlord or any Affiliate of Landlord, which default shall continue beyond any
applicable grace period provided under such other lease, or

 

(f) if a default of the kind set forth in Section 6.03(a) or (b) shall occur and
have been cured, and if a similar default shall occur more than once within the
next 365 days, whether or not such similar defaults are cured within the
applicable grace period, or

 

(g) if Tenant fails to deliver to Landlord any Letter of Credit within the time
period required under Section 2.07,

 

then, in any of such cases, in addition to any other remedies available to
Landlord at law or in equity, Landlord shall be entitled to give to Tenant a
notice of intention to end the Term at the expiration of 3 days from the date of
the giving of such notice, and, in the event such notice is given, this Lease
and the term and estate hereby granted shall terminate upon the expiration of
such 3 days with the same effect as if the last of such 3 days were the
Expiration Date, but Tenant shall remain liable for damages as provided herein
or pursuant to law.

 

- 36 -

 

 

6.04 Re-entry by Landlord. If Tenant defaults in the payment of any Rent and
such default continues for 3 days, or if this Lease shall terminate as in
Section 6.03 provided, Landlord or Landlord’s agents and servants may
immediately or at any time thereafter re-enter into or upon the Premises, or any
part thereof, either by summary dispossess proceedings or by any suitable action
or proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises. The words
“re-enter” and “re-entering” as used in this Lease are not restricted to their
technical legal meanings. Upon such termination or re-entry, Tenant shall pay to
Landlord any Rent then due and owing (in addition to any damages payable under
Section 6.05).

 

6.05 Damages. If this Lease is terminated under Section 6.03, or if Landlord
re-enters the Premises under Section 6.04, Tenant shall pay to Landlord as
damages, at the election of Landlord, either:

 

(a) a sum which, at the time of such termination, represents the then value of
the excess, if any, of (1) the aggregate of the Rent which, had this Lease not
terminated, would have been payable hereunder by Tenant for the period
commencing on the day following the date of such termination or re-entry to and
including the Expiration Date over (2) the aggregate fair rental value of the
Premises for the same period (for the purposes of this clause (a) the amount of
Additional Rent which would have been payable by Tenant under Sections 2.04 and
2.05 shall, for each calendar year ending after such termination or re-entry, be
deemed to be an amount equal to the amount of such Additional Rent payable by
Tenant for the calendar year immediately preceding the calendar year in which
such termination or re-entry shall occur), or

 

(b) sums equal to the Rent that would have been payable by Tenant through and
including the Expiration Date had this Lease not terminated or had Landlord not
re-entered the Premises, payable upon the due dates therefor specified in this
Lease; provided, that if Landlord shall relet all or any part of the Premises
for all or any part of the period commencing on the day following the date of
such termination or re-entry to and including the Expiration Date, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents as and
when received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this Lease and of re-entering the Premises and of
securing possession thereof, as well as the expenses of reletting, including,
without limitation, altering and preparing the Premises for new tenants,
brokers’ commissions, and all other expenses properly chargeable against the
Premises and the rental therefrom in connection with such reletting, it being
understood that any such reletting may be for a period equal to or shorter or
longer than said period; provided, further, that (i) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord under this Lease, (ii) in no event shall Tenant be entitled, in any
suit for the collection of damages pursuant to this Section 6.05(b), to a credit
in respect of any net rents from a reletting except to the extent that such net
rents are actually received by Landlord on account of any period that is the
subject of such suit, (iii) if the Premises or any part thereof should be relet
in combination with other space, then proper apportionment on a square foot
rentable area basis shall be made of the rent received from such reletting and
of the expenses of reletting, and (iv) Landlord shall have no obligation to so
relet the Premises and Tenant hereby waives any right Tenant may have, at law or
in equity, to require Landlord to so relet the Premises.

 

- 37 -

 

 

Suit or suits for the recovery of any damages payable hereunder by Tenant, or
any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination or
re-entry.

 

6.06 Other Remedies. Nothing contained in this Lease shall be construed as
limiting or precluding the recovery by Landlord against Tenant of any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant. Anything in this Lease to the contrary notwithstanding, during the
continuation of any default by Tenant, Tenant shall not be entitled to exercise
any rights or options, or to receive any funds or proceeds being held, under or
pursuant to this Lease.

 

6.07 Right to Injunction. In the event of a breach or threatened breach by
Tenant of any of its obligations under this Lease, Landlord shall also have the
right of injunction. The specified remedies to which Landlord may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may lawfully be entitled, and
Landlord may invoke any remedy allowed at law or in equity as if specific
remedies were not herein provided for.

 

6.08 Certain Waivers. Tenant waives and surrenders all right and privilege that
Tenant might have under or by reason of any present or future law to redeem the
Premises or to have a continuance of this Lease after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
any termination of this Lease. Landlord and Tenant each waive trial by jury in
any action in connection with this Lease.

 

6.09 No Waiver. Failure by either party to declare any default immediately upon
its occurrence or delay in taking any action in connection with such default
shall not waive such default but such party shall have the right to declare any
such default at any time thereafter. Any amounts paid by Tenant to Landlord may
be applied by Landlord, in Landlord’s discretion, to any items then owing by
Tenant to Landlord under this Lease (provided, that amounts paid by Tenant and
designated by Tenant as Fixed Rent shall be applied by Landlord to Fixed Rent).
Receipt by Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment. No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Premises, and no agreement to accept such surrender shall be valid unless in
writing and signed by Landlord and by each Superior Lessor and Superior
Mortgagee whose lease or mortgage provides that any such surrender may not be
accepted without its consent.

 

- 38 -

 

 

6.10 Holding Over. If Tenant holds over without the consent of Landlord after
expiration or termination of this Lease, Tenant shall (a) pay as holdover rental
for each month of the holdover tenancy an amount equal to 200% of the greater of
(i) the fair market rental value of the Premises for such month (as reasonably
determined by Landlord) or (ii) the Rent which Tenant was obligated to pay for
the month immediately preceding the end of the Term; and (b) be liable to
Landlord for and indemnify Landlord against (i) any payment or rent concession
which Landlord may be required to make to any tenant obtained by Landlord for
all or any part of the Premises (a “New Tenant”) by reason of the late delivery
of space to the New Tenant as a result of Tenant’s holding over or in order to
induce such New Tenant not to terminate its lease by reason of the holding over
by Tenant, (ii) the loss of the benefit of the bargain if any New Tenant shall
terminate its lease by reason of the holding over by Tenant and (iii) any claim
for damages by any New Tenant. No holding over by Tenant after the Term shall
operate to extend the Term, and the acceptance of any rent paid by Tenant
pursuant to this Section 6.10 shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding.

 

6.11 Attorneys’ Fees.

 

(a) If Landlord places the enforcement of this Lease or any part thereof, or the
collection of any Rent due or to become due hereunder, or recovery of the
possession of the Premises, in the hands of an attorney, or files suit upon the
same (and in the case of any of the foregoing, such matter is resolved in favor
of Landlord without litigation or without there being a “prevailing party”), or
in the event any bankruptcy, insolvency or other similar proceeding is commenced
involving Tenant, Tenant shall, upon demand, reimburse Landlord for Landlord’s
attorneys’ fees and disbursements and court costs.

 

(b) Subject to Section 6.11(a), the prevailing party in any action or proceeding
between Tenant and Landlord shall be reimbursed by the losing party, within 30
days after demand, for its reasonable, out-of-pocket attorneys’ fees and
disbursements and court costs.

 

6.12 Nonliability and Indemnification. (a) Neither Landlord, any Superior Lessor
or any Superior Mortgagee, nor any partner, director, officer, shareholder,
principal, agent, servant or employee of Landlord, any Superior Lessor or any
Superior Mortgagee (whether disclosed or undisclosed), shall be liable to Tenant
for (i) any loss, injury or damage to Tenant or to any other person, or to its
or their property, irrespective of the cause of such injury, damage or loss, nor
shall the aforesaid parties be liable for any loss of or damage to property of
Tenant or of others entrusted to employees of Landlord; provided, that, except
to the extent of the release of liability and waiver of subrogation provided in
Section 7.03 hereof, the foregoing shall not be deemed to relieve Landlord, any
Superior Lessor or any Superior Mortgagee of any liability to the extent
resulting from the negligence of such party, its agents, servants or employees
in the operation or maintenance of the Premises or the Building, (ii) any loss,
injury or damage described in clause (i) above caused by other tenants or
persons in, upon or about the Building, or caused by operations in construction
of any private, public or quasi-public work, or (iii) even if negligent,
consequential damages arising out of any loss of use of the Premises or any
equipment, facilities or other Tenant’s Property therein or otherwise.

 

- 39 -

 

 

(b) Tenant shall indemnify and hold harmless Landlord, all Superior Lessors and
all Superior Mortgagees and each of their respective partners, members,
directors, officers, shareholders, principals, agents and employees (each, an
“Indemnified Party”), from and against any and all claims arising from or in
connection with (i) the conduct or management of the Premises or of any business
therein, or any work or thing done, or any condition created, in or about the
Premises, (ii) any act, omission or negligence of Tenant or any person claiming
through or under Tenant or any of their respective partners, directors,
officers, agents, employees or contractors, (iii) any accident, injury or damage
occurring in, at or upon the Premises (or outside the Premises if arising from
or in connection with Tenant’s installations in, or use of, areas outside the
Premises), (iv) any default by Tenant in the performance of Tenant’s obligations
under this Lease and (v) any brokerage commission or similar compensation
claimed to be due by reason of any proposed subletting or assignment by Tenant
(irrespective of the exercise by Landlord of any of the options in Section
5.02(b)); together with all costs, expenses and liabilities incurred in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and disbursements;
provided, that the foregoing indemnity shall not apply to the extent such claim
results from the negligence (other than negligence to which the release of
liability and waiver of subrogation provided in Section 7.03 applies) or willful
misconduct of the Indemnified Party. If any action or proceeding is brought
against any Indemnified Party by reason of any such claim, Tenant, upon notice
from such Indemnified Party shall resist and defend such action or proceeding
(by counsel reasonably satisfactory to such Indemnified Party).

 

ARTICLE 7

 

Insurance; Casualty; Condemnation

 

7.01 Compliance with Insurance Standards. (a) Tenant shall not violate, or
permit the violation of, any condition imposed by any insurance policy then
issued in respect of the Project and shall not do, or permit anything to be
done, or keep or permit anything to be kept in the Premises, which would subject
Landlord, any Superior Lessor or any Superior Mortgagee to any liability or
responsibility for personal injury or death or property damage, or which would
increase any insurance rate in respect of the Project over the rate which would
otherwise then be in effect or which would result in insurance companies of good
standing refusing to insure the Project in amounts reasonably satisfactory to
Landlord, or which would result in the cancellation of, or the assertion of any
defense by the insurer in whole or in part to claims under, any policy of
insurance in respect of the Project. Landlord represents that the use of the
Premises for office use will not, in and of itself, have an adverse affect on
Landlord’s insurance for the Building.

 

(b) If, by reason of any failure of Tenant to comply with this Lease, the
premiums paid by Landlord for Landlord’s insurance on the Project shall be
higher than they otherwise would be, Tenant shall reimburse Landlord, on demand,
for that part of such premiums attributable to such failure on the part of
Tenant. A schedule or “make up” of rates for the Project or the Premises, as the
case may be, issued by any body making rates for insurance for the Project or
the Premises, as the case may be, shall be presumptive evidence of the facts
therein stated and of the several items and charges in the insurance rate then
applicable to the Project or the Premises, as the case may be.

 

- 40 -

 

 

7.02 Tenant’s Insurance. Tenant shall maintain at all times during the Term (a)
“all risk” property insurance covering all present and future Tenant’s Property
and Fixtures to a limit of not less than the full replacement cost thereof, with
an agreed amount endorsement, and (b) commercial general liability insurance,
and, if necessary, commercial umbrella insurance, including a contractual
liability coverage, and personal injury liability coverage, in respect of the
Premises and the conduct or operation of business therein, with Landlord and its
managing agent, if any, and each Superior Lessor and Superior Mortgagee whose
name and address shall have been furnished to Tenant, as additional insureds,
with limits of not less than $5,000,000 combined single limit for bodily injury
and property damage liability in any one occurrence and (c) boiler and
machinery, if there is a boiler, supplemental air conditioning unit or pressure
object or similar equipment in the Premises, with Landlord and its managing
agent, if any, and each Superior Lessor and Superior Mortgagee whose name and
address shall have been furnished to Tenant, as loss payees as their interests
may appear, with limits of not less than the full replacement cost thereof, with
an agreed amount endorsement, and (d) when Alterations are in process, the
insurance specified in Section 4.02(f) hereof. The limits of such insurance
shall not limit the liability of Tenant. Tenant shall deliver to Landlord and
any additional insureds, at least 10 days prior to the Commencement Date, such
fully paid-for policies or certificates of insurance, in form reasonably
satisfactory to Landlord issued by the insurance company or its authorized
agent. Tenant shall procure and pay for renewals of such insurance from time to
time before the expiration thereof, and Tenant shall deliver to Landlord and any
additional insureds such renewal policy or a certificate thereof before the
expiration of any existing policy. All such policies shall be issued by
companies of recognized responsibility licensed to do business in New York State
and rated by Best’s Insurance Reports or any successor publication of comparable
standing as A/VIII or better or the then equivalent of such rating, and, if
reasonably available, all such policies shall contain a provision whereby the
same cannot be canceled, allowed to lapse or modified unless Landlord and any
additional insureds are given at least 30 days prior written notice of such
cancellation, lapse or modification. Tenant shall provide Landlord with notice
of any cancellation, lapse or modification of the insurance policies described
in this Section within 10 days after Tenant’s receipt of notice of such
cancellation, lapse or modification. The proceeds of policies providing “all
risk” property insurance of Tenant’s Property and Fixtures shall be payable to
Landlord, Tenant and each Superior Lessor and Superior Mortgagee as their
interests may appear. Tenant shall cooperate with Landlord in connection with
the collection of any insurance moneys that may be due in the event of loss and
Tenant shall execute and deliver to Landlord such proofs of loss and other
instruments which may be required to recover any such insurance moneys. Landlord
may from time to time reasonably require that the amount of the insurance to be
maintained by Tenant under this Section 7.02 be increased, so that the amount
thereof adequately protects Landlord’s interest.

 

7.03 Subrogation Waiver. Landlord and Tenant shall each include in each of its
insurance policies (insuring the Building in case of Landlord, and insuring
Tenant’s Property and Fixtures in the case of Tenant, against loss, damage or
destruction by fire or other casualty) a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable, (a) an express agreement that such policy shall
not be invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party. Each party hereby
releases the other party with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damage or destruction with respect to its property occurring during the Term to
the extent to which it is, or is required to be, insured under a policy or
policies containing a waiver of subrogation or permission to release liability.
Nothing contained in this Section 7.03 shall be deemed to relieve either party
of any duty imposed elsewhere in this Lease to repair, restore or rebuild or to
nullify any abatement of rents provided for elsewhere in this Lease.

 

- 41 -

 

 

7.04 Condemnation. (a) If there shall be a total taking of the Building in
condemnation proceedings or by any right of eminent domain, this Lease and the
term and estate hereby granted shall terminate as of the date of taking of
possession by the condemning authority and all Rent shall be prorated and paid
as of such termination date. If there shall be a taking of any material (in
Landlord’s reasonable judgment) portion of the Land or the Building (whether or
not the Premises are affected by such taking), then Landlord may terminate this
Lease and the term and estate granted hereby by giving notice to Tenant within
60 days after the date of taking of possession by the condemning authority. If
there shall be a taking of the Premises of such scope (but in no event less than
20% thereof) that the untaken part of the Premises would in Tenant’s reasonable
judgment be uneconomic to operate, then Tenant may terminate this Lease and the
term and estate granted hereby by giving notice to Landlord within 60 days after
the date of taking of possession by the condemning authority. If either Landlord
or Tenant shall give a termination notice as aforesaid, then this Lease and the
term and estate granted hereby shall terminate as of the date of such notice and
all Rent shall be prorated and paid as of such termination date. In the event of
a taking of the Premises which does not result in the termination of this Lease
(i) the term and estate hereby granted with respect to the taken part of the
Premises shall terminate as of the date of taking of possession by the
condemning authority and all Rent shall be appropriately abated for the period
from such date to the Expiration Date and (ii) Landlord shall with reasonable
diligence restore the remaining portion of the Premises (exclusive of Tenant’s
Property) as nearly as practicable to its condition prior to such taking.

 

(b) In the event of any taking of all or a part of the Building, Landlord shall
be entitled to receive the entire award in the condemnation proceeding,
including, without limitation, any award made for the value of the estate vested
by this Lease in Tenant or any value attributable to the unexpired portion of
the Term, and Tenant hereby assigns to Landlord any and all right, title and
interest of Tenant now or hereafter arising in or to any such award or any part
thereof, and Tenant shall be entitled to receive no part of such award;
provided, that nothing shall preclude Tenant from intervening in any such
condemnation proceeding to claim or receive from the condemning authority any
compensation to which Tenant may otherwise lawfully be entitled in such case in
respect of Tenant’s Property or moving expenses, provided the same do not
include any value of the estate vested by this Lease in Tenant or of the
unexpired portion of the Term and do not reduce the amount available to Landlord
or materially delay the payment thereof.

 

(c) If all or any part of the Premises shall be taken for a limited period,
Tenant shall be entitled, except as hereinafter set forth, to that portion of
the award for such taking which represents compensation for the use and
occupancy of the Premises, for the taking of Tenant’s Property and for moving
expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue responsible for all
of its obligations under this Lease to the extent such obligations are not
affected by such taking and shall continue to pay in full all Rent when due. If
the period of temporary use or occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use and
occupancy of the Premises shall be apportioned between Landlord and Tenant as of
the Expiration Date. Any award for temporary use and occupancy for a period
beyond the date to which the Rent has been paid shall be paid to, held and
applied by Landlord as a trust fund for payment of the Rent thereafter becoming
due.

 

- 42 -

 

 

(d) In the event of any taking which does not result in termination of this
Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Tenant’s Property) to substantially their former condition to the
extent that the same may be feasible (subject to reasonable changes which
Landlord deems desirable) and so as to constitute a complete and rentable
Building and Premises and (ii) Tenant, whether or not any award shall be
sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Tenant’s Property, to
substantially their former condition to the extent that the same may be
feasible, subject to reasonable changes which shall be deemed Alterations.

 

7.05 Casualty. (a) If the Building or the Premises shall be partially or totally
damaged or destroyed by fire or other casualty (each, a “Casualty”) and if this
Lease is not terminated as provided below, then (i) Landlord shall repair and
restore the Building and the Premises (excluding all Fixtures and Tenant’s
Property) with reasonable dispatch (but Landlord shall not be required to
perform the same on an overtime or premium pay basis) after notice to Landlord
of the Casualty and the collection of the insurance proceeds attributable to
such Casualty and (ii) Tenant shall repair and restore in accordance with
Section 4.02 all Fixtures and Tenant’s Property with reasonable dispatch after
the Casualty.

 

(b) If all or part of the Premises shall be rendered untenantable by reason of a
Casualty, the Fixed Rent and the Additional Rent under Sections 2.04 and 2.05
shall be abated in the proportion that the untenantable area of the Premises
bears to the total area of the Premises, for the period from the date of the
Casualty to the earlier of (i) the date the Premises is made tenantable
(provided, that if the Premises would have been tenantable at an earlier date
but for Tenant having failed diligently to prosecute repairs or restoration,
then the Premises shall be deemed to have been made tenantable on such earlier
date and the abatement shall cease) or (ii) the date Tenant or any subtenant
reoccupies a portion of the Premises for the ordinary conduct of business (in
which case the Fixed Rent and the Additional Rent allocable to such reoccupied
portion shall be payable by Tenant from the date of such occupancy). Landlord’s
reasonable determination of the date the Premises is tenantable shall be
controlling unless Tenant disputes same by notice to Landlord within 10 days
after such determination by Landlord, and pending resolution of such dispute,
Tenant shall pay Rent in accordance with Landlord’s determination.
Notwithstanding the foregoing, if by reason of any act or omission by Tenant,
any subtenant or any of their respective partners, directors, officers,
servants, employees, agents or contractors, Landlord, any Superior Lessor or any
Superior Mortgagee shall be unable to collect all of the insurance proceeds
(including, without limitation, rent insurance proceeds) applicable to the
Casualty, then, without prejudice to any other remedies which may be available
against Tenant, there shall be no abatement of Rent.

 

- 43 -

 

 

(c) If by reason of a Casualty (i) the Building shall be totally damaged or
destroyed, (ii) the Building shall be so damaged or destroyed (whether or not
the Premises are damaged or destroyed) that Landlord’s repair or restoration
shall require more than 270 days or the expenditure of more than 20% percent of
the full insurable value of the Building (which, for purposes of this Section
7.05(c), shall mean replacement cost less the cost of footings, foundations and
other structures below the street and first floors of the Building) immediately
prior to the Casualty or (iii) more than 30% of the Premises shall be damaged or
destroyed (as estimated in any such case by a reputable contractor, architect or
engineer designated by Landlord), then in any such case Landlord may terminate
this Lease by notice given to Tenant within 180 days after the Casualty.

 

(d) Landlord shall not carry any insurance on any Tenant’s Property or Fixtures
and shall not be obligated to repair or replace Tenant’s Property or Fixtures.
Tenant shall look solely to Tenant’s insurance for recovery of any damage to or
loss of Tenant’s Property or Fixtures. Tenant shall notify Landlord promptly of
any Casualty in the Premises.

 

(e) This Section 7.05 shall be deemed an express agreement governing any damage
or destruction of the Premises by fire or other casualty, and Section 227 of the
New York Real Property Law providing for such a contingency in the absence of an
express agreement, and any other law of like import now or hereafter in force,
shall have no application.

 

7.06 Landlord’s Insurance. Landlord shall maintain property insurance and
commercial general liability insurance, in both cases, as and to the extent
required by any Superior Lessor or Superior Mortgagee or, in the absence of any
such requirement, to the extent customarily carried by similarly situated
landlords in midtown Manhattan.

 

ARTICLE 8

 

Miscellaneous Provisions

 

8.01 Notice. All notices, demands, consents, approvals, advices, waivers or
other communications which may or are required to be given by either party to
the other under this Lease (each, “Notice”) shall be in writing and shall be
delivered by (a) personal delivery, (b) the United States mail, certified or
registered, postage prepaid, return receipt requested, or (c) a nationally
recognized overnight courier, in each case addressed to the party to be notified
at the address for such party specified in the first paragraph of this Lease (in
the case of each Notice to Landlord to the attention of Building Management,
with a copy to (i) RXR Realty, 625 RXR Plaza, Uniondale, New York 11556,
Attention: Jason Barnett, Esq., Office of General Counsel and (ii) RXR Realty,
1330 Avenue of the Americas, New York, New York 10019, Attention: William Elder)
or to such other place as the party to be notified may from time to time
designate by at least 5 days’ notice to the notifying party. Notices from
Landlord may be given by Landlord’s managing agent, if any, or by Landlord’s
attorney. Each Notice shall be deemed to have been given on the date such Notice
is actually received as evidenced by a written receipt therefor, and in the
event of failure to deliver by reason of changed address of which no Notice was
given or refusal to accept delivery, as of the date of such failure.

 

- 44 -

 

 

8.02 Building Rules. Tenant shall comply with, and Tenant shall cause its
licensees, employees, contractors, agents and invitees to comply with, the rules
of the Building set forth in Exhibit C, as the same may be reasonably modified
or supplemented by Landlord from time to time for the safety, care and
cleanliness of the Premises and the Building and for preservation of good order
therein. Landlord shall not be obligated to enforce the rules of the Building
against Tenant or any other tenant of the Building or any other party, and
Landlord shall have no liability to Tenant by reason of the violation by any
tenant or other party of the rules of the Building; provided, that Landlord
shall not enforce the rules of the Building in a manner which discriminates
against Tenant. If any rule of the Building shall conflict with any provision of
this Lease, such provision of this Lease shall govern.

 

8.03 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the extent permitted by law.

 

8.04 Certain Definitions. (a) “Landlord” means only the owner, at the time in
question, of the Building or that portion of the Building of which the Premises
are a part, or of a lease of the Building or that portion of the Building of
which the Premises are a part, so that in the event of any transfer or transfers
of title to the Building or of Landlord’s interest in a lease of the Building or
such portion of the Building, the transferor shall be and hereby is relieved and
freed of all obligations of Landlord under this Lease accruing after such
transfer, and it shall be deemed, without further agreement, that such
transferee has assumed all obligations of Landlord during the period it is the
holder of Landlord’s interest under this Lease.

 

(b) “Landlord shall have no liability to Tenant” or words of similar import mean
that Tenant is not entitled to terminate this Lease, or to claim actual or
constructive eviction, partial, or total, or to receive any abatement or
diminution of Rent, or to be relieved in any manner of any of its other
obligations under this Lease, or to be compensated for loss or injury suffered
or to enforce any other right or kind of liability whatsoever against Landlord
under or with respect to this Lease or with respect to Tenant’s use or occupancy
of the Premises.

 

(c) “Unavoidable Delay” means Landlord’s inability to fulfill or delay in
fulfilling any of its obligations under this Lease expressly or impliedly to be
performed by Landlord (including, without limitation, Landlord’s inability to
make or delay in making any repairs, additions, alterations, improvements or
decorations, or Landlord’s inability to supply or delay in supplying any
equipment or fixtures), if Landlord’s inability or delay is due to or arises by
reason of strikes, labor troubles or by accident, or by any cause whatsoever
beyond Landlord’s reasonable control, including, without limitation, Laws, other
governmental actions, shortages or unavailability of labor, fuel, steam, water,
electricity or materials, Tenant Delay, delays caused by other tenants or other
occupants of the Building, acts of God, enemy or terrorist action, civil
commotion, fire or other casualty.

 

- 45 -

 

 

8.05 Quiet Enjoyment. Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises, subject to the other terms of this Lease and to Superior
Leases and Superior Mortgages, provided that Tenant pays the Fixed Rent and
Additional Rent to be paid by Tenant and performs all of Tenant’s covenants and
agreements contained in this Lease.

 

8.06 Limitation of Landlord’s Personal Liability. Tenant shall look solely to
Landlord’s interest in the Project for the recovery of any judgment against
Landlord, and no other property or assets of Landlord or Landlord’s partners,
officers, directors, shareholders or principals, direct or indirect, disclosed
or undisclosed, shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease.

 

8.07 Counterclaims. If Landlord commences any summary proceeding or action for
nonpayment of Rent or to recover possession of the Premises, Tenant shall not
interpose any counterclaim of any nature or description in any such proceeding
or action, unless Tenant’s failure to interpose such counterclaim in such
proceeding or action would result in the waiver of Tenant’s right to bring such
claim in a separate proceeding under applicable law.

 

8.08 Survival. All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease and
all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease. Without limiting the generality of the
foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to Tax Payments, Operating Payments
and any other amounts payable under this Lease, shall survive the expiration or
other termination of this Lease.

 

8.09 Certain Remedies. If Tenant requests Landlord’s consent and Landlord fails
or refuses to give such consent, Tenant shall not be entitled to any damages for
any withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance or injunction, and that such
remedy shall be available only in those cases where this Lease provides that
Landlord shall not unreasonably withhold its consent. No dispute relating to
this Lease or the relationship of Landlord and Tenant under this Lease shall be
resolved by arbitration unless this Lease expressly provides for such dispute to
be resolved by arbitration.

 

8.10 No Offer. The submission by Landlord of this Lease in draft form shall be
solely for Tenant’s consideration and not for acceptance and execution. Such
submission shall have no binding force or effect and shall confer no rights nor
impose any obligations, including brokerage obligations, on either party unless
and until both Landlord and Tenant shall have executed a lease and duplicate
originals thereof shall have been delivered to the respective parties.

 

8.11 Captions; Construction. The table of contents, captions, headings and
titles in this Lease are solely for convenience of reference and shall not
affect its interpretation. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted. Each covenant, agreement, obligation or other provision of
this Lease on Tenant’s part to be performed, shall be deemed and construed as a
separate and independent covenant of Tenant, not dependent on any other
provision of this Lease.

 

- 46 -

 



 

8.12 Amendments. This Lease may not be altered, changed or amended, except by an
instrument in writing signed by the party to be charged.

 

8.13 Brokers. Each party represents to the other that such party has dealt with
no broker other than the Brokers in connection with this Lease or the Building,
and each party shall indemnify and hold the other harmless from and against all
loss, cost, liability and expense (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of any claim for a commission or
other compensation by any broker other than the Brokers who alleges that it has
dealt with the indemnifying party in connection with this Lease or the Building.
Landlord shall enter into a separate agreement with the Brokers which provides
that, if this Lease is executed and delivered by both Landlord and Tenant,
Landlord shall pay to the Brokers a commission to be agreed upon between
Landlord and the Brokers, subject to, and in accordance with, the terms and
conditions of such agreement.

 

8.14 Merger. Tenant acknowledges that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease embodies the entire
understanding between the parties with respect to the subject matter hereof, and
all prior agreements, understanding and statements, oral or written, with
respect thereto are merged in this Lease.

 

8.15 Successors. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and to the extent that an assignment may be
approved by Landlord, Tenant’s assigns.

 

8.16 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
principles of conflicts of laws.

 

8.17 No Development Rights. Tenant acknowledges that it has no rights to any
development rights, air rights or comparable rights appurtenant to the Project,
and consents, without further consideration, to any utilization of such rights
by Landlord. Tenant shall promptly execute and deliver any instruments which may
be requested by Landlord, including instruments merging zoning lots, evidencing
such acknowledgment and consent. The provisions of this Section 8.17 shall be
construed as an express waiver by Tenant of any interest Tenant may have as a
“party in interest” (as such term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Project.

 

- 47 -

 

 

8.18 Condominium. This Lease and all rights of Tenant hereunder are and shall be
subject and subordinate in all respects to any condominium declaration and any
other documents (collectively, the “Declaration”) which are or shall be recorded
in order to convert the Land and the improvements erected thereon to a
condominium form of ownership in accordance with the provisions of Article 9-B
of the Real Property Law, or any successor thereto, provided the Declaration
does not include other terms which increase Tenant’s obligations (in any
material respect) or decrease Tenant’s rights (in any material respect). If any
such Declaration is to be recorded, Tenant, upon the request of Landlord, shall
enter into an amendment of this Lease confirming such subordination and
modifying the Lease in such respects as shall be necessary to conform to such
condominiumization, including, without limitation, appropriate adjustments to
Tenant’s Tax Share and Tenant’s Operating Share and appropriate reductions in
the Operating Expenses for the Base Operating Year and the Base Tax Amount;
provided, that, such amendment shall not reduce Tenant’s rights or increase
Tenant’s obligations under this Lease (in either case in any material respect)
or increase Tenant’s monetary obligations under the Lease.

 

8.19 Embargoed Person. Tenant represents that as of the date of this Lease, and
Tenant covenants that throughout the term of this Lease: (a) Tenant is not, and
shall not be, an Embargoed Person, (b) none of the funds or other assets of
Tenant are or shall constitute property of, or are or shall be beneficially
owned, directly or indirectly, by any Embargoed Person; (c) no Embargoed Person
shall have any interest of any nature whatsoever in Tenant, with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or prohibited by law or that this Lease and performance of the obligations
hereunder are or would be blocked or in violation of law and (d) none of the
funds of Tenant are, or shall be derived from, any activity with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or in violation of law or that this Lease and performance of the obligations
hereunder are or would be in violation of law. “Embargoed Person” means a
person, entity or government (i) identified on the Specially Designated
Nationals and Blocked Persons List maintained by the United States Treasury
Department Office of Foreign Assets Control and/or any similar list maintained
pursuant to any authorizing statute, executive order or regulation and/or (ii)
subject to trade restrictions under United States law, including, without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such laws, with the result
that the investment in Tenant (whether directly or indirectly), is or would be
prohibited by law or this Lease is or would be in violation of law and/or (iii)
subject to blocking, sanction or reporting under the USA Patriot Act, as
amended; Executive Order 13224, as amended; Title 31, Parts 595, 596 and 597 of
the U.S. Code of Federal Regulations, as they exist from time to time; and any
other law or Executive Order or regulation through which the U.S. Department of
the Treasury has or may come to have sanction authority. If any representation
made by Tenant pursuant to this Section 8.19 shall become untrue Tenant shall
within 10 days give written notice thereof to Landlord, which notice shall set
forth in reasonable detail the reason(s) why such representation has become
untrue and shall be accompanied by any relevant notices from, or correspondence
with, the applicable governmental agency or agencies.

 

8.20 Counterparts. This Lease may be executed in counterparts each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

- 48 -

 

 

8.21 REIT. Tenant acknowledges that Landlord and/or certain beneficial owners of
Landlord may from time to time qualify as real estate investment trusts pursuant
to Sections 856 et seq. of the Code or as entities described in Section
511(a)(2) of the Code, and that avoiding (i) the loss of such status, (ii) the
receipt of any income derived under any provision of this Lease that does not
constitute “rents from real property” (in the case of real estate investment
trusts) or that constitutes “unrelated business taxable income” (in the case of
entities described in Section 511(a)(2) of the Code), and (iii) the imposition
of penalty or similar taxes (each, an “Adverse Event”) is of material concern to
Landlord and such beneficial owners and Tenant’s agreement herein contained
regarding the avoidance of an Adverse Event is a material inducement to Landlord
entering into this Lease. If this Lease or any provision thereof could, in the
opinion of counsel to Landlord, result in or cause an Adverse Event, Tenant
shall cooperate with Landlord in amending or modifying this Lease and shall at
the request of Landlord execute and deliver such documents reasonably required
to effect such amendment or modification. Any amendment or modification pursuant
to this Section 8.21 shall be structured so that the economic results to
Landlord and Tenant shall be substantially similar to those set forth in this
Lease without regard to such amendment or modification. Without limiting any of
Landlord’s other rights under this Section 8.21, Landlord may waive the receipt
of any amount payable to Landlord under this Lease, and such waiver shall
constitute an amendment or modification of this Lease with respect to such
payment.

 

8.22 Signage.

 

(a) Subject to applicable Laws and the further provisions of this Section 8.22,
Tenant shall have the right to install Tenant’s corporate logo and/or
identification signage on the entry doors of the Premises (the “Door Signage”);
provided, that (i) the Door Signage shall be subject to Landlord’s reasonable
approval (including, without limitation, as to size, color and materials) and
(ii) Tenant, at Tenant’s expense, shall be responsible for supplying,
installing, maintaining, repairing and replacing the Door Signage.

 

(b) Upon the expiration or earlier termination of the Term, the Door Signage
shall be removed by Tenant in accordance with Section 4.03.

 

ARTICLE 9

 

Renewal Right

 

9.01 Renewal Right.

 

(a) Provided that on the date Tenant exercises the Renewal Option and at the
commencement of the Renewal Term (i) this Lease shall not have been terminated,
(ii) Tenant shall not be in default under this Lease, (iii) Tenant shall occupy
the entire Premises and (iv) Tenant shall not have assigned this Lease during
the initial Term, Tenant shall have the option (the “Renewal Option”) to extend
the term of this Lease for an additional 5 year period (the “Renewal Term”), to
commence at the expiration of the initial Term.

 

(b) The Renewal Option shall be exercised with respect to the entire Premises
only and shall be exercisable by Tenant giving notice to Landlord (the “Renewal
Notice”) at least 18 months before the last day of the initial Term. Time is of
the essence with respect to the giving of the Renewal Notice.

 



- 49 -

 



 

(c) Anything in this Lease to the contrary notwithstanding, the provisions of
this Section 9.01 granting to Tenant the Renewal Option shall be null and void
and of no force or effect if the original named Tenant hereunder is no longer
the Tenant under this Lease.

 

9.02 Renewal Rent and Other Terms.  

 

(a) The Renewal Term shall be upon all of the terms and conditions set forth in
this Lease, except that (i) the Fixed Rent shall be as determined pursuant to
the further provisions of this Section 9.02; (ii) Tenant shall accept the
Premises in its “as is” condition at the commencement of the Renewal Term, and
Landlord shall not be required to perform Landlord’s Work or any other work, to
pay any work allowance or other amount or to render any services to make the
Premises ready for Tenant’s use and occupancy or to provide any abatement of
Fixed Rent or Additional Rent, in each case with respect to the Renewal Term;
(iii) Tenant shall have no option to renew this Lease beyond the expiration of
the Renewal Term; and (iv) the Base Tax Amount shall be the Taxes for the Tax
Year ending immediately before the commencement of the Renewal Term and the Base
Operating Year shall be the Operating Year ending immediately before the
commencement of the Renewal Term.

 

(b) The annual Fixed Rent for the Premises for the Renewal Term shall be Fair
Market Rent. “Fair Market Rent” means the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the Premises during the
Renewal Term, each party acting prudently and under no compulsion to lease, and
taking into account all relevant factors, including, without limitation, market
concessions.

 

(c) If Tenant timely exercises the Renewal Option, Landlord shall notify Tenant
(the “Rent Notice”) at least 120 days before the last day of the initial Term of
Landlord’s determination of the Fair Market Rent (“Landlord’s Initial
Determination”). Tenant shall notify Landlord (“Tenant’s Notice”), within 20
days after Tenant’s receipt of the Rent Notice, whether Tenant accepts or
disputes Landlord’s Initial Determination, and if Tenant disputes Landlord’s
Initial Determination, Tenant’s Notice shall set forth Tenant’s determination of
the Fair Market Rent, (“Tenant’s Initial Determination”). If Tenant fails to
give Tenant’s Notice within such 20 day period, or if Tenant gives Tenant’s
Notice within such 20 day period but fails to set forth therein Tenant’s Initial
Determination, then Tenant shall be deemed to have accepted Landlord’s Initial
Determination.

 

(d)

 

(i) If Tenant timely disputes Landlord’s Initial Determination and Landlord and
Tenant fail to agree as to the Fair Market Rent within 20 days after the giving
of Tenant’s Notice, then the Fair Market Rent shall be determined by arbitration
in the City of New York, as set forth in this Section 9.02(d). Tenant shall
initiate the arbitration process by giving notice to that effect to Landlord
within 40 days after the giving of Tenant’s Notice, which notice shall include
the name and address of Tenant’s designated arbitrator. If Tenant fails to give
such notice within such 40 day period, then Tenant shall be deemed to have
accepted Landlord’s Initial Determination. Within 30 days after the designation
of Tenant’s arbitrator, Landlord shall give notice to Tenant of the name and
address of Landlord’s designated arbitrator. If Landlord shall fail timely to
appoint an arbitrator, then Tenant may request the AAA to appoint an arbitrator
on Landlord’s behalf. Such two arbitrators shall have 30 days to appoint a third
arbitrator who shall be impartial. If such arbitrators fail to do so, then
either Landlord or Tenant may request the AAA to appoint an arbitrator who shall
be impartial within 30 days after such request and both parties shall be bound
by any appointment so made within such 30 day period. If no such third
arbitrator shall have been appointed within such 30 day period, either Landlord
or Tenant may apply to the Supreme Court, New York County to make such
appointment. The third arbitrator only shall subscribe and swear to an oath
fairly and impartially to determine such dispute.

 



- 50 -

 

 

(ii) Within 7 days after the appointment of the third arbitrator, the three
arbitrators will meet (the “Initial Meeting”) and set a hearing date for the
arbitration. The hearing shall not exceed two days and shall be scheduled to be
held within 60 days after the Initial Meeting. At the Initial Meeting, Landlord
and Tenant may each submit a revised Fair Market Rent determination (each, a
“Final Determination”); provided, that Landlord’s Final Determination may not be
greater than Landlord’s Initial Determination, and Tenant’s Final Determination
may not be lower than Tenant’s Initial Determination. If either party shall fail
so to submit a Final Determination, then Landlord’s Initial Determination or
Tenant’s Initial Determination, as applicable, shall constitute such party’s
Final Determination.

 

(iii) There shall be no discovery in the arbitration. However, on reasonable
notice to the other party, Tenant may inspect any portion of the Building
relevant to its claims, and Landlord may inspect any portion of the space
occupied by Tenant on the floors in issue. Thirty days prior to the scheduled
hearing, the parties shall exchange opening written expert reports and opening
written pre-hearing statements. Opening written pre-hearing statements shall not
exceed 20 pages in length. Two weeks prior to the hearing, the parties may
exchange rebuttal written expert reports and rebuttal written pre-hearing
statements. Rebuttal written pre-hearing statements shall not exceed 10 pages in
length. Ten days prior to the hearing, the parties shall exchange written
witness lists, including a brief statement as to the subject matter to be
covered in the witnesses’ testimony. One week prior to the hearing, the parties
shall exchange all documents which they intend to offer at the hearing. Other
than rebuttal witnesses, only the witnesses listed on the witness lists shall be
allowed to testify at the hearings. Closing arguments shall be heard immediately
following conclusion of all testimony. The proceedings shall be recorded by
stenographic means. Each party may present live witnesses and offer exhibits,
and all witnesses shall be subject to cross-examination. The arbitrators shall
conduct the two day hearing so as to provide each party with sufficient time to
present its case, both on direct and on rebuttal, and permit each party
appropriate time for cross examination; provided, that the arbitrators shall not
extend the hearing beyond two days. Each party may, during its direct case,
present evidence in support of its position and in opposition to the position of
the opposing party.

 

(iv) The third arbitrator shall make a determination of the Fair Market Rent by
selecting either the amount set forth in Landlord’s Final Determination or the
amount set forth in Tenant’s Final Determination, whichever the third arbitrator
determines is closest to Fair Market Rent for the Premises. The third arbitrator
may not select any other amount as the Fair Market Rent. The fees and expenses
of any arbitration pursuant to this Section 9.02(d) shall be borne by the
parties equally, but each party shall bear the expense of its own arbitrator,
attorneys and experts and the additional expenses of presenting its own proof.
The arbitrators shall not have the power to add to, modify or change any of the
provisions of this Lease. Each arbitrator shall be a licensed real estate broker
having at least 15 years of experience in leasing of first class office
buildings in Manhattan. After a determination has been made of the Fair Market
Rent, the parties shall execute and deliver an instrument setting forth the Fair
Market Rent, but the failure to so execute and deliver any such instrument shall
not effect the determination of Fair Market Rent.

 

(e) If Tenant disputes Landlord’s Initial Determination and if the final
determination of Fair Market Rent shall not be made on or before the first day
of the Renewal Term, then, pending such final determination, Tenant shall pay,
as Fixed Rent for the Renewal Term, an amount equal to Landlord’s Final
Determination. If, based upon the final determination of the Fair Market Rent,
the Fixed Rent payments made by Tenant for such portion of the Renewal Term were
greater than the Fair Market Rent payable for the Renewal Term, Landlord shall
credit the amount of such excess against future installments of Fixed Rent
and/or Additional Rent payable by Tenant.

 

- 51 -

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

  Landlord: RXR 1330 OWNER LLC           By:           Name:       Title:  

 

  Tenant: FUBOTV, INC.             By:                      Name: David Gandler
    Title: CEO         Tenant’s Federal Tax I.D. No.:   [***]

 

- 52 -

 

 

EXHIBIT A

 

DESCRIPTION OF LAND

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the northerly side of 53rd
street with the easterly side of Avenue of the Americas;

 

RUNNING THENCE easterly along said northerly side of 53rd Street, 97 feet 8
inches to a point at or opposite the center of a certain party wall standing
partly on the land herein described and partly on the land adjoining on the
east;

 

THENCE northerly through said party wall and parallel with Avenue of the
Americas, 100 feet 5 inches to the center line of the block;

 

THENCE easterly along said center line of the block, 19 feet 10 inches;

 

THENCE northerly again parallel with Avenue of the Americas 100 feet 5 inches to
the southerly side of 54th Street;

 

THENCE westerly long the southerly side of 54th Street, 117 feet 6 inches to the
easterly side of Avenue of the Americas;

 

THENCE southerly along the easterly side of Avenue of the Americas, 200 feet 10
inches to the northerly side of 53rd Street, to the point or place of BEGINNING.

 

A-1

 

 

EXHIBIT B

 

FLOOR PLAN

 

This floor plan is annexed to and made a part of this Lease solely to indicate
the Premises by outlining and diagonal marking. All areas, conditions,
dimensions and locations are approximate.

 

[ex10-26_001.jpg]

 



B-1

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

1. The rights of each tenant in the entrances, corridors, elevators and
escalators servicing the Building are limited to ingress and egress from such
tenant’s premises for the tenant and its employees, licensees and invitees, and
no tenant shall use, or permit the use of, the entrances, corridors, escalators
or elevators for any other purpose. No tenant shall invite to the tenant’s
premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators and other facilities of the Building
by any other tenants. Fire exits and stairways are for emergency use only, and
they shall not be used for any other purpose by the tenants, their employees,
licensees or invitees. No tenant shall encumber or obstruct, or permit the
encumbrance or obstruction of, any of the sidewalks, plazas, entrances,
corridors, escalators, elevators, fire exits or stairways of the Building.
Landlord reserves the right to control and operate the public portions of the
Building and the public facilities, as well as facilities furnished for the
common use of the tenants, in such manner as it in its reasonable judgment deems
best for the benefit of the tenants generally.

 

2. Landlord may refuse admission to the Building outside of Business Hours on
Business Days to any person not known to the watchman in charge or not having a
pass issued by Landlord or the tenant whose premises are to be entered or not
otherwise properly identified, and Landlord may require all persons admitted to
or leaving the Building to provide appropriate identification. Tenant shall be
responsible for all persons for whom it issues any such pass and shall be liable
to Landlord for all acts or omissions of such persons. Any person whose presence
in the Building at any time shall, in the judgment of Landlord, be prejudicial
to the safety, character or reputation of the Building or of its tenants may be
ejected therefrom. During any invasion, riot, public excitement or other
commotion, Landlord may prevent all access to the Building by closing the doors
or otherwise for the safety of the tenants and protection of property in the
Building.

 

3. Only Landlord or persons approved by Landlord shall be permitted to furnish
to the Premises ice, drinking water, food, beverage, linen, towel, barbering,
bootblacking, floor polishing, cleaning or other similar services.

 

4. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens which are different from the
standards adopted by Landlord for the Building shall be attached to or hung in,
or used in connection with, any exterior window or door of the premises of any
tenant, without the prior written consent of Landlord. Such curtains, blinds,
shades or screens must be of a quality, type, design and color, and attached in
the manner approved by Landlord, which approval shall not be unreasonably
withheld.

 

5. No lettering, sign, advertisement, notice or object shall be displayed in or
on the exterior windows or doors, or on the outside of any tenant’s premises, or
at any point inside any tenant’s premises where the same might be visible
outside of such premises, without the prior written consent of Landlord. In the
event of the violation of the foregoing by any tenant, Landlord may remove the
same without any liability, and may charge the expense incurred in such removal
to the tenant violating this rule. Interior signs, elevator cab designations and
lettering on doors and the Building directory shall, if and when approved by
Landlord, be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style reasonably
acceptable to Landlord.

 

C-1

 

 

6. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills or on the peripheral air
conditioning enclosures, if any.

 

7. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.

 

8. No vehicles (other than bicycles in accordance with Landlord’s rules
therefor), animals, fish or birds of any kind (other than service animals
permitted in accordance with applicable Laws) shall be brought into or kept in
or about the premises of any tenant or the Building.

 

9. No noise, including, without limitation, music or the playing of musical
instruments, recordings, radios or television, which, in the reasonable judgment
of Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the premises of
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any space in the Building.

 

10. No tenant, nor any tenant’s contractors, employees, agents, visitors or
licensees, shall at any time bring into or keep upon the premises or the
Building any inflammable, combustible, explosive, or otherwise hazardous or
dangerous fluid, chemical, substance or material.

 

11. Additional locks or bolts of any kind which shall not be operable by the
Grand Master Key for the Building shall not be placed upon any of the doors or
windows by any tenant, nor shall any changes be made in locks or the mechanism
thereof which shall make such locks inoperable by said Grand Master Key.
Additional keys for a tenant’s premises and toilet rooms shall be procured only
from Landlord who may make a reasonable charge therefor. Each tenant shall, upon
the termination of its tenancy, turn over to Landlord all keys of stores,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys furnished by Landlord, such
tenant shall pay to Landlord the cost thereof.

 

12. All removals, or the carrying in or out of any safes, freight, furniture,
packages, boxes, crates or any other object or matter of any description must
take place during such hours and in such elevators, and in such manner as
Landlord or its agent may reasonably determine from time to time. The persons
employed to move safes and other heavy objects shall be reasonably acceptable to
Landlord and, if so required by law, shall hold a Master Rigger’s license.
Arrangements will be made by Landlord with any tenant for moving large
quantities of furniture and equipment into or out of the Building. All labor and
engineering costs incurred by Landlord in connection with any moving specified
in this rule, including a reasonable charge for overhead shall be paid by tenant
to Landlord, on demand.

 

C-2

 

 

13. Landlord reserves the right to inspect all objects and matter to be brought
into the Building and to exclude from the Building all objects and matter which
violate any of these Rules and Regulations or the lease of which this Exhibit is
a part. Landlord may require any person leaving the Building with any package or
other object or matter to submit a pass, listing such package or object or
matter, from the tenant from whose premises the package or object or matter is
being removed, but the establishment and enlargement of such requirement shall
not impose any responsibility on Landlord for the protection of any tenant
against the removal of property from the premises of such tenant. Landlord shall
in no way be liable to any tenant for damages or loss arising from the
admission, exclusion or ejection of any person to or from the premises or the
Building under the provisions of this Rule or of Rule 2 hereof.

 

14. No tenant shall occupy or permit any portion of its premises to be occupied
as an office for a public stenographer or public typist, or for the possession,
storage, manufacture, or sale of liquor, narcotics, dope, tobacco in any form,
or as a barber, beauty or manicure shop, or as a school. No tenant shall use, or
permit its premises or any part thereof to be used, for manufacturing, or the
sale at retail or auction of merchandise, goods or property of any kind.

 

15. Landlord shall have the right to prohibit any advertising or identifying
sign by any tenant which, in Landlord’s reasonable judgment, tends to impair the
reputation of the Building or its desirability as a building for others, and
upon written notice from Landlord, such tenant shall refrain from and
discontinue such advertising or identifying sign.

 

16. Landlord shall have the right to prescribe the weight and position of safes
and other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept upon any tenant’s premises. If, in the reasonable judgment of
Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as Landlord shall determine.

 

17. No machinery or mechanical equipment other than ordinary portable business
machines may be installed or operated in any tenant’s premises without
Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, and in no case (even where the same are of a type so
excepted or as so consented to by Landlord) shall any machines or mechanical
equipment be so placed or operated as to disturb other tenants; but machines and
mechanical equipment which may be permitted to be installed and used in a
tenant’s premises shall be so equipped, installed and maintained by such tenant
as to prevent any disturbing noise, vibration or electrical or other
interference from being transmitted from such premises to any other area of the
Building.

 

18. Landlord, its contractors, and their respective employees shall have the
right to use, without charge therefor, all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.

 

C-3

 

 

19. No premises of any tenant shall be used for lodging of sleeping or for any
immoral or illegal purpose.

 

20. The requirements of tenants will be attended to only upon application at the
office of the Building. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
Landlord.

 

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 

22. Tenant shall not cause or permit any unusual or objectionable fumes, vapors
or odors to emanate from the Premises which would annoy other tenants or create
a public or private nuisance. No cooking shall be done in the Premises except as
is expressly permitted in the Lease.

 

23. Nothing shall be done or permitted in any tenant’s premises, and nothing
shall be brought into or kept in any tenant’s premises, which would impair or
interfere with any of the Building’s services or the proper and economic
heating, ventilating, air conditioning, cleaning or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of Landlord, might cause any such impairment or interference.

 

24. No acids, vapors or other materials shall be discharged or permitted to be
discharged into the waste lines, vents or flues of the Building which may damage
them. The water and wash closets and other plumbing fixtures in or serving any
tenant’s premises shall not be used for any purpose other than the purposes of
which they were designed or constructed, and no sweepings, rubbish, rags, acids
or other foreign substances shall be deposited therein. All damages resulting
from any misuse of the fixtures shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees shall have, caused the same.
Any cuspidors or containers or receptacles used as such in the premises of any
tenant, or for garbage or similar refuse, shall be emptied, cared for and
cleaned by and at the expense of such tenant.

 

25. All entrance doors in each tenant’s premises shall be left locked and all
windows shall be left closed by the tenant when the tenant’s premises are not in
use. Entrance doors shall not be left open at any time. Each tenant, before
closing and leaving its premises at any time, shall turn out all lights.

 

26. Hand trucks not equipped with rubber tires and side guards shall not be used
within the Building.

 

27. All windows in each tenant’s premises shall be kept closed, and all blinds
therein above the ground floor shall be lowered as reasonably required because
of the position of the sun, during the operation of the Building
air-conditioning system to cool or ventilate the tenant’s premises. If Landlord
shall elect to install any energy saving film on the windows of the Premises or
to install energy saving windows in place of the present windows, tenant shall
cooperate with the reasonable requirements of Landlord in connection with such
installation and thereafter the maintenance and replacement of the film and/or
windows and permit Landlord to have access to the tenant’s premises at
reasonable times during Business Hours to perform such work.

 

28. If the Premises be or become infested with vermin as a result of the use or
any misuse or neglect of the Premises by Tenant, its agents, employees, visitors
or licensees, Tenant shall at Tenant’s expense cause the same to be exterminated
from time to time to the reasonable satisfaction of Landlord and shall employ
such exterminators and such exterminating company or companies as shall be
designated by Landlord, or if none is so designated as reasonably approved by
Landlord.

 

29. To the extent there is a conflict between the provisions contained in the
Lease or this Exhibit C annexed thereto, the provisions of the Lease shall
govern and control.

 

C-4

 

 

EXHIBIT D

 

STANDARD CLEANING SPECIFICATIONS

 

OFFICES AND OTHER TENANT AREAS

 

Cleaning and additional cleaning operations shall be scheduled so that an
absolute minimum number of lights are to be left on at all times. Upon
completion of the cleaning, all lights must be turned off. All doors shall be
closed and locked if applicable.

 

Nightly

 

● Litter shall be removed from all floor surfaces. All carpeting and rugs are to
be vacuum-cleaned using an approved rotary-type vacuum cleaner one time per
week.     ● Dust all furniture nightly.     ● Remove regular office trash from
office areas and bring to the central collection point.     ● Damp-wipe all
telephones as necessary with approved cleaner/disinfectant.     ● Keep slop sink
clean and polished. Janitorial rooms are to be kept in a neat and orderly
condition at all times.     ● Clean all water fountains and coolers. Remove all
fingerprints from all painted surfaces near light switches and entrance doors.

 

Weekly

 

● Dust all baseboards, accessible convector covers/sills and chair rails.

 

Monthly

 

● All stone, ceramic tiles, marble, terrazzo and other un-waxed flooring to be
swept, dusted and washed once a month.     ● All linoleum, vinyl, rubber VCT
tile and other similar types of flooring to be swept monthly using approved
dust-down preparation.

 

Quarterly

 

● Dust all picture frames, charts and similar hangings that are not reached in
nightly cleaning.     ● Dust all air conditioning louvers, grills, etc. not
reached in nightly cleaning.

 

D-1

 

 

BASE BUILDING LAVATORIES

 

Nightly

 

● Scour, wash and disinfect all toilet seats (both sides) basins, bowls and
urinals throughout.     ● Sweep and wash all lavatory floors using proper
cleaner/disinfectants.     ● Wash all mirrors, powder shelves, bright work and
enameled surfaces in all lavatories.     ● Hand dust, washing where necessary,
all partitions, dispensers, and receptacles in all lavatories and rest rooms.  
  ● Empty waste, wipe clean and polish all receptacles and remove paper to
designated areas.     ● Fill soap dispensers systems.     ● Supply and service
all disposable paper product dispensers.     ● Empty and clean sanitary disposal
receptacles.     ● Clean and wash all receptacles and dispensers with a
cleaning/disinfectant solution     ● Remove fingerprint marks from painted
surfaces.

 

Weekly

 

● Machine scrub floors once a month.     ● Hand-dust, clean, and wash all tile
walls.     ● High dusting, which will include lights, walls and grilles.

 

WINDOW CLEANING

 

● Wash all interior and exterior building glass three times per year.

 

D-2

 

 

EXHIBIT E

 

LANDLORD’S WORK

 

SECTION A - PLANS, ETC.

 

1. Tenant shall prepare and deliver to Landlord (i) the schematic floor plan for
Landlord’s Work and (ii) the specifications for Landlord’s Work which set forth,
among other things, the material, manufacture, design, capacity, finish and
color for Landlord’s Work (collectively, the “Preliminary Plans”) within 10 days
after the date of this Lease, which shall be reasonably approved by Landlord.
Landlord shall prepare or cause to be prepared architectural and engineering
drawings for Landlord’s Work based on the Preliminary Plans (the “Final Plans”),
and shall deliver a copy of the Final Plans to Tenant. Tenant shall review the
Final Plans for consistency with the Preliminary Plans and shall notify Landlord
of any respect in which the Final Plans are inconsistent with the Preliminary
Plans within 3 Business Days after delivery of the Final Plans. If Tenant fails
to respond within such 3 Business Day period, Tenant shall be deemed to have
approved the Final Plans as submitted. Except to the extent any such
inconsistency was the result of complying with a Law, Landlord shall make any
revisions or additions to the Final Plans based on Tenant’s comments thereto to
the extent necessary to cure any inconsistency with the Preliminary Plans.

 

2. Tenant shall provide Landlord (and its contractors and designees) with
unobstructed access to all portions of the Premises at all times to facilitate
the performance and completion of Landlord’s Work.

 

SECTION B - Performance of Landlord’s Work and Costs.

 

1. Landlord shall perform or cause to be performed Landlord’s Work as depicted
on the Final Plans, as revised (if applicable) pursuant to Section A(1) of this
Exhibit E. Landlord does not represent, warrant or guaranty that Landlord shall
achieve Substantial Completion of Landlord’s Work by any specific date, and the
failure by Landlord, for any reason whatsoever, to achieve Substantial
Completion of Landlord’s Work by any specific date, shall not (i) give rise to
any liability or obligation of Landlord to Tenant, (ii) entitle Tenant to any
compensation, abatement or diminution of Rent, and (iii) except as expressly set
forth in this Lease, relieve Tenant from any of its obligations under this Lease
or otherwise give rise to any rights of Tenant as against Landlord or with
respect to this Lease.

 

2. (a) Landlord shall bear the hard and soft costs related to Landlord’s Work up
to a maximum amount of $1,500,150.00 (the “Maximum Cost”). Tenant shall pay to
Landlord (i) in the manner hereinafter set forth, any and all costs and expenses
of performing Landlord’s Work in excess of the Maximum Cost, including, without
limitation, by reason of Change Orders and (ii) within 20 days after invoice
from Landlord, any actual out-of-pocket additional cost to Landlord in
completing Landlord’s Work resulting from any Tenant Delay.

 

E-3

 

 

(b) Promptly after the contractors and subcontractors for the performance of
Landlord’s Work have been selected, Landlord shall (i) advise Tenant of the
amount by which the anticipated cost of Landlord’s Work exceeds the Maximum Cost
(such excess, the “Preliminary Excess Cost”) and provide Tenant with reasonable
evidence of such excess cost and (ii) provide to Tenant an estimated schedule
for the performance of Landlord’s Work. Tenant shall pay to Landlord, on the
first day of each full calendar month during the construction schedule, the
quotient obtained by dividing the Preliminary Excess Cost by the number of full
calendar months in the construction schedule until substantial completion of
Landlord’s Work.

 

(c) Promptly following the substantial completion of Landlord’s Work, Landlord
shall notify Tenant of the actual amount, if any, by which the cost of
Landlord’s Work exceeded the Maximum Cost (the “Final Excess Cost”) and (i) if
the Final Excess Cost exceeds the Preliminary Excess Cost, Tenant shall pay to
Landlord such excess within 20 days after invoice from Landlord and (ii) if the
Final Excess Cost is less than the Preliminary Excess Cost, Landlord shall pay
such difference to Tenant within 20 days after such notice (less any amount that
Tenant may owe to Landlord under clause 2(a)(ii) above).

 

(d) All amounts payable by Tenant under this Exhibit E shall constitute
Additional Rent whether or not the Commencement Date has occurred, and, if
Tenant defaults in the payment thereof, Landlord (in addition to all other
rights and remedies) shall have no obligation to continue the performance of
Landlord’s Work until Tenant shall have cured such default, and any delay
resulting therefrom shall constitute Tenant Delay.

 

(e) Notwithstanding anything to the contrary herein, to the extent that any
costs incurred by Landlord in connection with any errors, changes, repairs or
delays in the performance of Landlord’s Work result from Landlord’s negligence
and/or willful misconduct, such costs shall not be applied against the Maximum
Cost and shall be borne solely by Landlord.

 

SECTION C - General Conditions of Landlord’s Work.

 

1. Notwithstanding anything to the contrary contained in the Lease or this
Exhibit E, Landlord shall not be required to perform, and Tenant shall not
request any work unless such work (i) is reasonable and compatible with the
status of the Building as a first-class office building, (ii) is non-structural
and does not affect the Building systems (except to the extent that such work
may be specifically provided for in the Final Plans), (iii) affects only the
Premises and are not visible from outside of the Premises or the Building, (iv)
is consistent with the design, construction and equipment of the Building, (v)
does not adversely affect any service furnished by Landlord in connection with
the operation of the Building, (vi) complies with all applicable Laws, (vii)
does not call for use of any asbestos-containing or other hazardous materials,
(viii) will not adversely affect the appearance or value of the Building, and
(ix) is compatible with the certificate of occupancy for the Building (the
requirements set forth in the preceding clauses (i) through (ix), collectively,
the “Landlord’s Work Requirements”). Landlord shall give written notice to
Tenant of any and all changes in the Final Plans required by any federal, state,
municipal or other government or any governmental, public or quasi-public body
or authority promptly after Landlord receives written notice thereof.

 

E-4

 

 

2. Notwithstanding anything to the contrary contained in the Lease or in this
Exhibit E, neither the recommendation, designation, selection, engagement or
approval by Landlord of any contractor, architects or engineers, nor the review,
consent to or approval by Landlord of the Final Plans (or any other plans) shall
constitute a representation or warranty by Landlord that the Final Plans are
complete or suitable for their intended purpose.

 

3. Tenant shall not make any changes in the Final Plans without Landlord’s prior
written approval, which shall not be unreasonably withheld or delayed, provided
that Landlord may, in the exercise of its sole and absolute discretion,
disapprove any proposed changes which are inconsistent with or violative of the
Landlord’s Work Requirements.

 

SECTION D - Tenant Delays.

 

1. If Landlord shall be delayed in Substantially Completing Landlord’s Work as a
result of any act (other than acts expressly allowed by this Lease), neglect,
failure or omission of Tenant, its agents, employees, contractors or
sub-contractors, including, without limitation, any of the following, such delay
shall be deemed a “Tenant Delay”:

 

(i) Tenant’s failure to reasonably cooperate with Landlord, Landlord’s agent,
the contractor, architect and all other parties involved in Landlord’s Work, or
Tenant’s failure to make Tenant’s Agent available at all reasonable times to
facilitate the completion of the Final Plans and Landlord’s Work, in each case
any such delay will not accrue until after notice of such failure has been given
by Landlord to Tenant;

 

(ii) Tenant’s request for any change, addition or modification in connection
with the Final Plans;

 

(iii) Tenant’s failure to pay to Landlord any monies required to be paid
pursuant to Section B of this Exhibit E within the time period set forth
therein;

 

(iv) Change Orders (including, but not limited to, the implementation,
processing, review, analysis and approval thereof) requested by Tenant;

 

(v) Tenant’s request for materials, finishes or installations that are not
readily available at the time Landlord is ready to install same, unless within
two (2) Business Days of being requested by Landlord to agree to substitute a
material, finish or installation that is comparable in quality and not
substantially greater in cost, Tenant agrees to such substitution;

 

(vi) The performance of work by a person, firm or corporation employed by Tenant
and delays in the completion of the said work by said person, firm or
corporation;

 

(vii) Any delay which results from any act or omission of Tenant or Tenant’s
employees, agents or contractors, including delays due to changes in or
additions to, or interference with, any work to be done by Landlord, or delays
by Tenant in submission of information beyond the timeframes set forth in this
Exhibit E, or selecting construction materials to be installed by Landlord as
part of the Landlord’s Work, if any, (e.g., color of paint and carpet), or
approving working drawings or estimates or giving authorizations or approvals,
in each case any such delay will not accrue until after notice of such act or
omission has been given by Landlord to Tenant; and/or

 

E-5

 

 

(viii) Any other failure by Tenant to comply with its obligations under the
Lease, provided, that any such delay will not accrue until after notice of such
failure has been given by Landlord to Tenant.

 

2. Notwithstanding any other provision of this Exhibit E and/or the Lease, if
the Substantial Completion Date shall be delayed by reason of a Tenant Delay or
Unavoidable Delay, the Premises shall be deemed Substantially Completed as of
the date that the Premises would have been substantially completed but for any
such Tenant Delay or Unavoidable Delay and there shall not be any postponement
of the Rent Commencement Date or any other rent abatement or monetary concession
whatsoever on account of such Tenant Delay or Unavoidable Delay.

 

SECTION E - Entry by Tenant and Its Agents; Designation of Tenant’s Agent.

 

1. Except as hereinafter provided, neither Tenant nor its agents, employees,
invitees or independent contractors shall enter the Premises during the
performance of the Landlord’s Work. Tenant hereby designates David Gandler as
its authorized agent (“Tenant’s Agent”) for the purpose of submitting to
Landlord and authorizing any Change Orders to the Final Plans and for the
purpose of consulting with Landlord as to any and all aspects of the Landlord’s
Work. Tenant’s Agent shall have the right to inspect the Premises during the
course of the Landlord’s Work provided Tenant’s Agent shall make a prior
appointment with Landlord and/or its contractor at a mutually convenient time.

 

2. If Tenant shall enter upon the Premises or any other part of the Building, as
may be above permitted by Landlord, Tenant shall indemnify and save Landlord
harmless from and against any and all costs (including, without limitation,
attorney’s fees and disbursements and costs of suit) arising from or claimed to
arise as a result of any act, neglect or failure to act of Tenant or anyone
entering the Premises or Building with Tenant’s permission.

 

3. Landlord hereby agrees to endeavor to grant Tenant and Tenant’s contractor
access to the Premises during the performance of Landlord’s Work but in no event
later than 15 days prior to the anticipated completion of Landlord’s Work,
solely to commence the performance of Tenant’s installation of telecommunication
and/or data wires and cables until the Commencement Date (the “Early Access
Work”); provided that (A) the Early Access Work does not interfere (by more than
a de minimis extent) with the performance of Landlord’s Work, (B) Tenant shall
be accompanied by a representative of Landlord during any such access, and
Landlord shall make a representative available at reasonable times for
reasonable durations on reasonable notice for such purpose upon the prior
request of Tenant, (C) Tenant agrees to cease promptly upon request by Landlord
any activity which interferes (by more than a de minimis extent) with the
performance of Landlord’s Work and (D) Tenant shall comply and cause Tenant’s
contractor to comply, with all procedures and regulations reasonably and
uniformly prescribed and enforced by Landlord from time to time for coordinating
Landlord’s Work and the Early Access Work each with the other and with any other
activity or work in the Project, including, without limitation, the use of
compatible union labor (the conditions set forth in clauses (A) through (D),
collectively, the “Early Access Conditions”).

 

(i) Such access by Tenant shall be deemed to be subject to and upon all of the
applicable provisions of the Lease, including, without limitation, the
provisions set forth therein governing insurance to be carried by Landlord and
Tenant, Landlord’s indemnification of Tenant and Tenant’s indemnification of
Landlord; provided, that there shall be no obligation on the part of Tenant
solely because of such access to pay any items of Rent (other than any such
items relating to or resulting from Tenant’s insurance and indemnification
obligations, as aforesaid) for any period prior to the time Fixed Rent or any
other Rent shall commence to be payable pursuant to the provisions of the Lease,
and Tenant shall not be deemed thereby to have taken or accepted possession of
the Premises or any portion thereof.

 

(ii) If Tenant fails or refuses to comply or cause Tenant’s contractor to comply
with any of the obligations described or referred to in this Section E.3, then,
without limiting any of Landlord’s other rights and remedies, Landlord shall
require Tenant promptly to cease the performance of any Early Access Work until
such failure or refusal is cured.

 

(iii) Without limiting the generality of any other provision of this Lease, (i)
any actual delay in completing Landlord’s Work by reason of Tenant’s violation
of the provisions of this Section E.3 shall, subject to the satisfaction of the
conditions for Tenant Delay pursuant to the provisions of Section D, constitute
Tenant Delay and (ii) any incremental out-of-pocket costs incurred by Landlord
by reason of Tenant’s early access pursuant to this Section E.3 shall be borne
by Tenant to the extent provided above.

 

SECTION F - Change Orders.

 

1. (a) Tenant shall have the right to make reasonable changes from time to time
in the Final Plans by submitting to Landlord revised plans and specifications
(collectively, “Change Orders”). All Change Orders shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, provided that Landlord may, in the exercise of its sole and absolute
discretion, disapprove any proposed changes which are inconsistent with or
violative of the Landlord’s Work Requirements. Without limiting the generality
of the foregoing, no Change Order will be approved unless (i) all changes to and
modifications of Tenant’s Final Plans are circled or highlighted as per standard
industry practices, and (ii) such Change Order conforms with the requirements of
this Lease (including without limitation this Exhibit E, and including, without
limitation, Landlord’s Work Requirements). Landlord shall notify Tenant of any
amount required to be paid by Tenant and any Tenant Delay that the performance
of any such Change Order may entail. If Tenant does not respond affirmatively
within 5 Business Days of the giving of such notice, Landlord shall not make the
proposed Change Order. Upon receipt and approval of any Change Order, Landlord
shall submit the Change Order to the contractor or subcontractors performing the
trade or trades involved in the Change Orders and, if applicable and so
requested by Tenant, obtain and deliver to Tenant a work order in connection
therewith. In no event shall Landlord be required to perform any Change Order
unless and until Tenant has paid Landlord the entire amount of any amount
required to be paid by Tenant to Landlord pursuant to the Lease (including,
without limitation, this Exhibit E ) in connection therewith, if any.

 



E-6

 

 

(b) If Tenant shall submit to Landlord (i) a Change Order which complies in all
respects with the requirements of the foregoing Paragraph (a) of this Section F
(or revisions or supplements to a previously submitted and rejected Change
Order), for approval by Landlord, together with (ii) written notice from Tenant
expressly claiming same as a Change Order and requesting Landlord’s approval
thereof, and which notice must be headed by the legend, in bold, capital letters
stating that “LANDLORD MUST RESPOND WITHIN 5 BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE,” then Landlord, within five (5) Business Days after actual receipt by
Landlord of such Change Order (or such revisions or supplement thereto) and
notice, shall give notice to Tenant either approving or disapproving same. If
Landlord shall fail or omit to give such notice to Tenant approving or
disapproving same by the expiration of such 5 Business Day period, then, as the
sole remedy of Tenant, each day after the expiration of such 5 Business Day
period that Landlord shall fail or omit to give such notice, until the date that
Landlord shall give such notice of approval or disapproval, shall not constitute
a day of Tenant Delay.

 

2. Any costs required in connection with a Change Order shall be collectible in
the same manner as Additional Rent whether or not the Rent Commencement Date has
occurred, and, if Tenant defaults in the payment thereof, Landlord shall (in
addition to all other remedies) have the same rights as it would have upon a
default by Tenant in the payment of Rent under this Lease, and Landlord shall
have no obligation to continue the performance of the Landlord’s Work until
Tenant shall have cured such default.

 

3. Landlord shall, within a reasonable period of time following the
unconditional execution and delivery of this Lease by Landlord and Tenant,
supply Tenant with sample wall paint color and flooring, and the selection of
such items by Tenant, within 10 Business Days after receipt thereof, shall not
constitute a Tenant Delay or a Change Order.

 

SECTION G - Substantial Completion.

 

1. The date that Landlord Substantially Completes Landlord’s Work shall be
deemed the “Substantial Completion Date.” For the purposes of this Lease and
this Exhibit E, the terms “Substantial Completion”, “Substantially Completed”
and “Substantially Complete” shall mean that, with the exception of (i) minor
details of construction, mechanical adjustments or decoration which do not
materially interfere with Tenant’s use of the Premises and (ii) items of work
which, in accordance with good construction practice, should be completed after
the completion of other work to be performed by Tenant in the Premises
(collectively, “Punch List Items”), Landlord’s Work shall have been completed in
accordance with the Final Plans and all mechanical systems serving or affecting
the Premises shall then be in good working order and condition. Landlord and
Tenant shall thereupon set a mutually convenient time for Tenant’s Agent,
Landlord and Landlord’s contractor to inspect the Premises and the Landlord’s
Work, and, within 5 Business Days thereafter, Tenant’s Agent shall prepare and
submit to Landlord a list of the Punch-List Items to be completed. Upon
completion of the inspection, Tenant’s Agent shall acknowledge in writing that
Substantial Completion of the Landlord’s Work has occurred, subject to any
Punch-List Items to be completed. Landlord shall complete the Punch-List Items
within a reasonable period thereafter.

 

E-7

 

 

EXHIBIT F

 

HVAC SPECIFICATIONS

 

Landlord shall provide base Building HVAC capable of meeting the following
temperatures in the Premises except with special use areas (for example,
telephone rooms, computer rooms, kitchens, etc.) for distribution by Tenant:
provided that the sources of heat within the Premises do not exceed one person
per 100 square feet of usable area and 4 watts of electric consumption per
usable square foot:

 

  Summer: Outdoor - 89º F Dry Bulb, 73º F Wet Bulb.     Indoor - 78º F Dry Bulb.
  Winter: Outdoor - 13º F Dry Bulb     Indoor - 70º F Dry Bulb (no humidity
control)

 

Outdoor air for ventilation shall be provided consistent with ASHRAE Standard.

 

F-1

 

 

EXHIBIT G

 

Form of Letter of Credit

 

[See attached]

 

- 1 -

 